Exhibit 10.1

 

--------------------------------------------------------------------------------

LOAN AGREEMENT

AMONG

AMERICAN TOWER CORPORATION,

AS BORROWER;

TORONTO DOMINION (TEXAS) LLC,

AS ADMINISTRATIVE AGENT FOR THE LENDERS;

THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR

AS LENDERS ON THE SIGNATURE PAGES HEREOF;

AND WITH

JPMORGAN CHASE BANK, N.A.,

AS SYNDICATION AGENT;

THE ROYAL BANK OF SCOTLAND PLC,

CALYON NEW YORK BRANCH

AND

CREDIT SUISSE FIRST BOSTON,

AS CO-DOCUMENTATION AGENTS;

AND

J.P. MORGAN SECURITIES INC. AND TD SECURITIES (USA) LLC,

AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS

Dated as of August 30, 2007

Kilpatrick Stockton LLP

Atlanta, Georgia

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 -

  DEFINITIONS    1

Section 1.1

 

Definitions

   1

Section 1.2

 

Interpretation

   15

Section 1.3

 

Cross References

   15

Section 1.4

 

Accounting Provisions

   15

ARTICLE 2 -

  LOANS    16

Section 2.1

 

The Loans

   16

Section 2.2

 

Manner of Borrowing and Disbursement.

   16

Section 2.3

 

Interest.

   17

Section 2.4

 

Prepayments and Repayments.

   18

Section 2.5

 

Notes; Loan Accounts.

   19

Section 2.6

 

Manner of Payment.

   19

Section 2.7

 

Reimbursement.

   20

Section 2.8

 

Pro Rata Treatment.

   21

Section 2.9

 

Capital Adequacy

   21

Section 2.10

 

Lender Tax Forms.

   22

Section 2.11

 

Commitment Fees

   23

ARTICLE 3 -

  CONDITIONS PRECEDENT    23

Section 3.1

 

Conditions Precedent to Effectiveness

   23

Section 3.2

 

Conditions Precedent to Advance

   24

ARTICLE 4 -

  REPRESENTATIONS AND WARRANTIES    25

Section 4.1

 

Representations and Warranties

   25

Section 4.2

 

Survival of Representations and Warranties, Etc

   28

ARTICLE 5 -

  GENERAL COVENANTS    28

Section 5.1

 

Preservation of Existence and Similar Matters

   28

Section 5.2

 

Compliance with Applicable Law

   28

Section 5.3

 

Maintenance of Properties

   28

Section 5.4

 

Accounting Methods and Financial Records

   28

Section 5.5

 

Insurance

   28

Section 5.6

 

Payment of Taxes and Claims

   29

Section 5.7

 

Visits and Inspections

   29

Section 5.8

 

Use of Proceeds

   29

Section 5.9

 

Indemnity

   29

ARTICLE 6 -

  INFORMATION COVENANTS    30

Section 6.1

 

Quarterly Financial Statements and Information

   30

Section 6.2

 

Annual Financial Statements and Information

   30

Section 6.3

 

Performance Certificates

   30

 

(i)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page

Section 6.4

 

Copies of Other Reports.

   31

Section 6.5

 

Notice of Litigation and Other Matters

   31

ARTICLE 7 -

  NEGATIVE COVENANTS    32

Section 7.1

 

Indebtedness; Guaranties of the Borrower and its Subsidiaries

   32

Section 7.2

 

Limitation on Liens

   33

Section 7.3

 

Liquidation, Merger or Disposition of Assets.

   34

Section 7.4

 

Restricted Payments

   34

Section 7.5

 

Senior Secured Leverage Ratio

   34

Section 7.6

 

Total Borrower Leverage Ratio

   35

Section 7.7

 

Interest Coverage Ratio

   35

Section 7.8

 

Affiliate Transactions

   35

Section 7.9

 

Sales and Leasebacks

   35

Section 7.10

 

Restrictive Agreements

   35

ARTICLE 8 -

  DEFAULT    36

Section 8.1

 

Events of Default

   36

Section 8.2

 

Remedies.

   39

Section 8.3

 

Payments Subsequent to Declaration of Event of Default

   39

ARTICLE 9 -

  THE ADMINISTRATIVE AGENT    40

Section 9.1

 

Appointment and Authorization

   40

Section 9.2

 

Interest Holders

   40

Section 9.3

 

Consultation with Counsel

   40

Section 9.4

 

Documents

   40

Section 9.5

 

Administrative Agent and Affiliates

   40

Section 9.6

 

Responsibility of the Administrative Agent

   40

Section 9.7

 

Action by the Administrative Agent.

   41

Section 9.8

 

Notice of Default or Event of Default

   41

Section 9.9

 

Responsibility Disclaimed

   42

Section 9.10

 

Indemnification

   42

Section 9.11

 

Credit Decision

   43

Section 9.12

 

Successor Administrative Agent

   43

Section 9.13

 

Delegation of Duties

   43

Section 9.14

 

No Responsibilities of the Agents

   44

ARTICLE 10 -

  CHANGES IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES AND INCREASED COSTS    44

Section 10.1

 

LIBOR Basis Determination Inadequate or Unfair

   44

Section 10.2

 

Illegality

   44

Section 10.3

 

Increased Costs and Additional Amounts.

   45

Section 10.4

 

Effect On Other Advances

   46

Section 10.5

 

Claims for Increased Costs and Taxes; Replacement Lenders

   47

 

(ii)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page

ARTICLE 11 -

  MISCELLANEOUS    47

Section 11.1

 

Notices.

   47

Section 11.2

 

Expenses

   49

Section 11.3

 

Waivers

   49

Section 11.4

 

Assignment and Participation.

   50

Section 11.5

 

Accounting Principles

   53

Section 11.6

 

Counterparts

   54

Section 11.7

 

Governing Law

   54

Section 11.8

 

Severability

   54

Section 11.9

 

Interest.

   54

Section 11.10

 

Table of Contents and Headings

   55

Section 11.11

 

Amendment and Waiver.

   55

Section 11.12

 

Entire Agreement

   56

Section 11.13

 

Other Relationships; No Fiduciary Relationships

   56

Section 11.14

 

Directly or Indirectly

   57

Section 11.15

 

Reliance on and Survival of Various Provisions

   57

Section 11.16

 

Senior Debt

   57

Section 11.17

 

Obligations

   57

Section 11.18

 

Confidentiality

   57

ARTICLE 12 -

  WAIVER OF JURY TRIAL    58

Section 12.1

  Waiver of Jury Trial    58

 

(iii)



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  Form of Request for Advance

Exhibit B

  Form of Note

Exhibit C

  Form of Loan Certificate

Exhibit D

  Form of Performance Certificate

Exhibit E

  Form of Assignment and Assumption Agreement

Exhibit F

  Form of Notice of Continuation or Conversion

SCHEDULES

 

Schedule 1

  Commitment/Loan Percentage, Lender Names and Notice Addresses

Schedule 2

  Subsidiaries on the Effective Date

 

(iv)



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement is made as of August 30, 2007, by and among AMERICAN TOWER
CORPORATION, as Borrower, TORONTO DOMINION (TEXAS) LLC, as Administrative Agent,
JPMORGAN CHASE BANK, N.A., as Syndication Agent and the financial institutions
whose names appear as lenders on the signature page hereof (together with any
permitted successors and assigns of the foregoing).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

ARTICLE 1 – DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement:

“Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (i) any acquisition by the Borrower or any of its Subsidiaries of any
Person that is not a Subsidiary of the Borrower, which Person shall then become
consolidated with the Borrower or such Subsidiary in accordance with GAAP;
(ii) any acquisition by the Borrower or any of its Subsidiaries of all or any
substantial part of the assets of any Person that is not a Subsidiary of the
Borrower; (iii) any acquisition by the Borrower or any of its Subsidiaries of
any business (or related contracts) primarily engaged in the tower, tower
management or related businesses; or (iv) any acquisition by the Borrower or any
of its Subsidiaries of any communications towers or communications tower sites.

“Adjusted EBITDA” shall mean, for the twelve (12) month period preceding the
calculation date, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) Net Income, plus (b) to the extent deducted in determining Net
Income, the sum of (i) Interest Expense, (ii) income tax expense, including,
without limitation, taxes paid or accrued based on income, profits or capital,
including state, franchise and similar taxes and foreign withholding taxes,
(iii) depreciation and amortization (including, without limitation, amortization
of goodwill and other intangible assets), (iv) extraordinary losses (including,
without limitation, any such losses associated with the proposed settlement in
the Verestar, Inc. litigation (together with any charges and expenses associated
therewith)) and non-recurring non-cash charges and expenses, (v) all other
non-cash charges, expenses and interest (including, without limitation, any
non-cash losses in respect of Hedge Agreements, non-cash impairment charges,
non-cash valuation charges for stock option grants or vesting of restricted
stock awards or any other non-cash compensation charges, and losses from the
early extinguishment of Indebtedness) and (vi) non-recurring charges and
expenses (including, without limitation, any such charges and expenses
associated with the proposed settlement in the Verestar, Inc. litigation
(together with any extraordinary losses associated therewith)), restructuring
charges, transaction expenses (including, without limitation, transaction
expenses incurred in connection with any merger or acquisition) and
underwriters’ fees, and severance and retention payments in connection with any
merger or acquisition, in each case for such period, less extraordinary gains
and cash



--------------------------------------------------------------------------------

payments (not otherwise deducted in determining Net Income) made during such
period with respect to non-cash charges that were added back in a prior period;
provided, however, (I) with respect to any Person that became a Subsidiary of
the Borrower, or was merged with or consolidated into the Borrower or any of its
Subsidiaries, during such period, or any acquisition by the Borrower or any of
its Subsidiaries of the assets of any Person during such period, “Adjusted
EBITDA” shall, at the option of the Borrower in respect of any or all of the
foregoing, also include the Adjusted EBITDA of such Person or attributable to
such assets, as applicable, during such period as if such acquisition, merger or
consolidation had occurred on the first day of such period and (II) with respect
to any Person that has ceased to be a Subsidiary of the Borrower during such
period, or any material assets of the Borrower or any of its Subsidiaries sold
or otherwise disposed of by the Borrower or any of its Subsidiaries during such
period, “Adjusted EBITDA” shall exclude the Adjusted EBITDA of such Person or
attributable to such assets, as applicable, during such period as if such sale
or disposition of such Subsidiary or such assets had occurred on the first day
of such period.

“Administrative Agent” shall mean Toronto Dominion (Texas) LLC, in its capacity
as Administrative Agent for the Lenders, or any successor Administrative Agent
appointed pursuant to Section 9.12 hereof.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 77 King Street West, 18th Floor, Toronto, Ontario, Canada M5K
IA2, or such other office as may be designated pursuant to the provisions of
Section 11.1 hereof.

“Advance” shall mean the aggregate amounts advanced by the Lenders to the
Borrower pursuant to Article 2 hereof on the Funding Date and having the same
Interest Rate Basis and Interest Period and, after the Funding Date, shall also
include Conversions or Continuations of an Advance having the same Interest Rate
Basis and Interest Period; and “Advances” shall mean more than one Advance.

“Affected Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person. For purposes of this definition, “control”, when used with respect to
any Person, means the power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

“Agreement” shall mean this Loan Agreement, as amended, supplemented, restated
or otherwise modified in writing from time to time.

“Applicable Debt Rating” shall mean (i) where the Debt Rating from any two of
Standard and Poor’s, Moody’s and Fitch is at the same level, such Debt Rating,
and (ii) in the event that each of the Debt Ratings of Standard and Poor’s,
Moody’s and Fitch are at different levels, the middle Debt Rating (i.e., the
highest and lowest Debt Ratings shall be disregarded).

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including, without limiting the
foregoing, the Licenses, the Communications Act,

 

-2-



--------------------------------------------------------------------------------

zoning ordinances and all environmental laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) hereof.

“Attributable Debt” in respect of a transaction of the type described in
Section 7.9 hereof shall mean, at the time of determination, the present value
of the obligation of the lessee for net rental payments during the remaining
term of the lease included in such sale and leaseback transaction (including any
period for which such lease has been extended or may, at the option of the
lessor, be extended). Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.

“Authorized Signatory” shall mean such senior personnel of a Person as may be
duly authorized and designated in writing by such Person to execute documents,
agreements and instruments on behalf of such Person.

“Base Rate” shall mean, at any time, a fluctuating interest rate per annum equal
to the higher of (a) the rate of interest quoted from time to time by the
Administrative Agent as its “prime rate” or “base rate” or (b) the sum of
(i) the Federal Funds Rate plus (ii) one-half of one percent (1/2%). The Base
Rate is not necessarily the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit.

“Base Rate Advance” shall mean an Advance which the Borrower requests to be made
as a Base Rate Advance or is Converted to a Base Rate Advance, in accordance
with the provisions of Section 2.2 hereof, and which shall be in a principal
amount of at least $1,000,000.00 and in an integral multiple of $500,000.00.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin applicable to Base Rate Advances for
the Loans. The Base Rate Basis shall be adjusted automatically as of the opening
of business on the effective date of each change in the Base Rate to account for
such change, and shall also be adjusted to reflect changes of the Applicable
Margin applicable to Base Rate Advances.

“Borrower” shall mean American Tower Corporation, a Delaware corporation.

“Business Day” shall mean a day on which banks and foreign exchange markets are
open for the transaction of business required for this Agreement in Toronto,
Canada, New York, New York and London, England, as relevant to the determination
to be made or the action to be taken.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Change of Control” shall mean (a) the acquisition, directly or indirectly, by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) of more than fifty percent (50%) of the voting power of the voting stock of
either the Borrower (if the Borrower is not a Subsidiary of any Person) or of
the ultimate parent entity of which the Borrower is a Subsidiary (if the
Borrower is a Subsidiary of any Person), as the case may be, by way of merger or
consolidation or otherwise, or (b) a “change of control” event shall occur under
any of the indentures evidencing Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 which event
entitles the holders of such Indebtedness to require the repurchase or repayment
thereof.

“CMBS Facility” shall mean one or more secured loans that may be included in a
commercial real estate securitization transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment/Loan Percentage” shall mean (i) prior to the Funding Date, the
percentage in which a Lender is severally bound to fund its portion of Advances
to the Borrower under the Commitments, as set forth on Schedule 1 attached
hereto (together with dollar amounts) and (ii) on and after the Funding Date,
the percentage of Loans to the Borrower then held by a Lender, in the case of
each of clauses (i) and (ii) which may change from time to time in accordance
with Section 11.4 hereof.

“Commitments” shall mean the aggregate portion of the term loan commitments to
the Borrower held by the Lenders as set forth on Schedule 1 attached hereto, not
to exceed $500,000,000.00 in the aggregate; and “Commitment” shall mean the
individual term loan commitment to the Borrower of each such Lender.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or other
similar or successor agency thereunder, all as the same may be in effect from
time to time.

“Consolidated Total Assets” shall mean as of any date the total assets of the
Borrower and its Subsidiaries on a consolidated basis shown on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date and
determined in accordance with GAAP.

“Continue”, “Continuation”, “Continuing” and “Continued” shall mean the
continuation pursuant to Article 2 hereof of a LIBOR Advance as a LIBOR Advance
from one Interest Period to a different Interest Period.

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 hereof of a LIBOR Advance into a Base Rate Advance or of a Base Rate
Advance into a LIBOR Advance, as applicable.

“Debt Rating” shall mean, as of any date, the senior unsecured debt rating of
the Borrower that has been most recently announced by Standard and Poor’s,
Moody’s or Fitch, as the case may be.

 

-4-



--------------------------------------------------------------------------------

“Default” shall mean any Event of Default, and any of the events specified in
Section 8.1 hereof, regardless of whether there shall have occurred any passage
of time or giving of notice, or both, that would be necessary in order to
constitute such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
(a) the then applicable Interest Rate Basis (including the Applicable Margin),
and (b) two percent (2.0%).

“Effective Date” shall mean August 30, 2007.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that is a member of any group of organizations of which the
Borrower is a member and is treated as a single employer with the Borrower under
Section 414 of the Code. Notwithstanding the foregoing, no Verestar Entity shall
be deemed to be an “ERISA Affiliate” or part of the “ERISA Affiliates”
respectively.

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
such Eurocurrency Liabilities subject to such reserve requirement at that time.

“Event of Default” shall mean any of the events specified in Section 8.1 hereof;
provided, however, that any requirement stated therein for notice or lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Loan Agreement” shall mean that certain Loan Agreement dated as of
June 8, 2007 made by and among the Borrower, Toronto Dominion Texas LLC, as
administrative agent thereunder, and the lenders and other parties thereto, as
amended, modified, restated and supplemented from time to time.

“FCC” shall mean the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

“February 2004 Senior Notes” shall mean the 7.50% Senior Notes due 2012 issued
by the Borrower pursuant to that certain Indenture dated as of February 4, 2004
as the same may be amended, supplemented or otherwise modified from time to time
to the extent not prohibited hereunder (and any exchange notes issued in
connection therewith).

“Federal Funds Rate” shall mean, as of any date, the weighted average of the
rates on overnight Federal funds transactions with the members of the Federal
Reserve System arranged

 

-5-



--------------------------------------------------------------------------------

by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three (3) Federal funds brokers of recognized
standing selected by the Administrative Agent.

“Fitch” shall mean Fitch, Inc. (Fitch Ratings), and its successors.

“Funding Date” shall mean (i) September 4, 2007 or (ii) such later date on which
the Loans are disbursed in accordance with this Agreement, which later date
shall in no event be after September 7, 2007.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

“Granting Lender” shall have the meaning ascribed thereto in Section 11.4(j)
hereof.

“Guaranty”, as applied to an obligation, shall mean and include (a) a guaranty,
direct or indirect, in any manner, of all or any part of such obligation, and
(b) any agreement, direct or indirect, contingent or otherwise, the practical
effect of which is to assure in any way the payment or performance (or payment
of damages in the event of non-performance) of all or any part of such
obligation, including, without limiting the foregoing, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit or capital call requirements; provided, however, that the term “Guaranty”
shall not include guarantees not involving Indebtedness.

“Hedge Agreements” shall mean, with respect to any Person, any agreements or
other arrangements to which such Person is a party relating to any rate swap
transaction, basis swap, forward rate transaction, interest rate cap
transaction, interest rate floor transaction, interest rate collar transaction,
currency swap transaction, cross-currency rate swap transaction, or any other
similar transaction, including an option to enter into any of the foregoing or
any combination of the foregoing.

“Indebtedness” shall mean, with respect to any Person and without duplication:

(a) indebtedness for money borrowed of such Person and indebtedness of such
Person evidenced by notes payable, bonds, debentures or other similar
instruments or drafts accepted representing extensions of credit;

(b) all indebtedness of such Person upon which interest charges are customarily
paid (other than trade payables arising in the ordinary course of business, but
only if and so long as such accounts are payable on customary trade terms);

(c) all Capitalized Lease Obligations of such Person;

(d) all reimbursement obligations of such Person with respect to outstanding
letters of credit;

 

-6-



--------------------------------------------------------------------------------

(e) all indebtedness of such Person issued or assumed as full or partial payment
for property or services (other than trade payables arising in the ordinary
course of business, but only if and so long as such accounts are payable on
customary trade terms);

(f) all net obligations of such Person under Hedge Agreements valued on a marked
to market basis on the date of determination;

(g) all direct or indirect obligations of any other Person secured by any Lien
to which any property or asset owned by such Person is subject, but only to the
extent of the higher of the fair market value or the book value of the property
or asset subject to such Lien (if less than the amount of such obligation), if
the obligation secured thereby shall not have been assumed; and

(h) Guaranties by such Person of any of the foregoing of any other Person;

provided, however, that the Capitalized Lease Obligations to TV Azteca described
in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Effective Date shall not be deemed to be, and shall be
excluded from, Indebtedness. For purposes of this definition, interest which is
accrued but not paid on the scheduled due date for such interest shall be deemed
Indebtedness.

“Indemnitee” shall have the meaning ascribed thereto in Section 5.9 hereof.

“Interest Expense” shall mean, for any period, all cash interest expense
(including imputed interest with respect to Capitalized Lease Obligations and
commitment fees) with respect to any Indebtedness (including, without
limitation, the Obligations) of the Borrower and its Subsidiaries on a
consolidated basis during such period pursuant to the terms of such
Indebtedness.

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made as or Converted to a Base Rate Advance; provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with this Agreement. Notwithstanding the foregoing,
however, (i) any applicable Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next Business Day unless,
with respect to LIBOR Advances only, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (ii) any applicable Interest Period, with respect to LIBOR
Advances only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) the Borrower shall not select an Interest Period which extends
beyond the Maturity Date or such earlier date as would interfere with the
Borrower’s repayment obligations under Section 2.4 hereof. Interest shall be due
and payable with respect to any Advance as provided in Section 2.3 hereof.

 

-7-



--------------------------------------------------------------------------------

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Investment” shall mean any investment or loan by the Borrower or any of its
Subsidiaries in or to any Person which Person, after giving effect to such
investment or loan, is not consolidated with the Borrower and its Subsidiaries
in accordance with GAAP.

“known to the Borrower”, “to the knowledge of the Borrower” or any similar
phrase, shall mean known by or reasonably should have been known by the
executive officers of the Borrower (which shall include, without limitation, the
chief executive officer, the chief operating officer, if any, the chief
financial officer and the general counsel of the Borrower).

“Lenders” shall mean the Persons whose names appear as “Lenders” on the
signature pages hereof and any other Person which becomes a “Lender” hereunder
after the Effective Date by executing an Assignment and Assumption Agreement
substantially in the form of Exhibit E attached hereto in accordance with the
provisions hereof; and “Lender” shall mean any one of the foregoing Lenders.

“LIBOR” shall mean, for any Interest Period, the rate appearing on the Telerate
Service Page 3750 (or on any such other page as may replace the designated page
on the Telerate Service or such other service as may be nominated by the British
Bankers’ Association) as of 11:00 a.m. (London, England time) two (2) Business
Days before the first day of such Interest Period as the rate for U.S. dollar
deposits, in an amount approximately equal to the principal amount of, and for a
length of time approximately equal to the Interest Period for, the LIBOR Advance
sought by the Borrower.

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Converted to or Continued as a LIBOR Advance in accordance with the provisions
of Section 2.2 hereof, and which shall be in a principal amount of at least
$5,000,000.00 and in an integral multiple of $1,000,000.00.

“LIBOR Basis” shall mean a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1%)) equal to
the sum of (a) the quotient of (i) LIBOR divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, if any, stated as a decimal, plus (b) the
Applicable Margin. The LIBOR Basis shall apply to Interest Periods of one (1),
two (2), three (3), or six (6) months, and, once determined, shall remain
unchanged during the applicable Interest Period, except for changes to reflect
adjustments in the Eurodollar Reserve Percentage and the Applicable Margin as
adjusted pursuant to Section 2.3(f) hereof. The LIBOR Basis for any LIBOR
Advance shall be adjusted as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Licenses” shall mean, collectively, any telephone, microwave, radio
transmissions, personal communications or other license, authorization,
certificate of compliance, franchise, approval or permit, whether for the
construction, the ownership or the operation of any communications tower
facilities, granted or issued by the FCC and held by the Borrower or any of its
Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, security interest, title retention agreement or other encumbrance of any
kind in respect of such property.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, all fee
letters, the Request for Advance, all Notices of Continuation or Conversion and
all other certificates, documents, instruments and agreements executed or
delivered by the Borrower in connection with or contemplated by this Agreement
or any other Loan Document.

“Loans” shall mean, collectively, the amounts advanced by the Lenders under the
Commitments.

“Majority Lenders” shall mean (i) prior to the Funding Date, Lenders the total
of whose Commitments exceeds fifty percent (50%) of the aggregate Commitments
held by all Lenders entitled to vote hereunder and (ii) on and after the Funding
Date, Lenders the total of whose Loans then outstanding exceeds fifty percent
(50%) of the aggregate Loans then outstanding held by all Lenders entitled to
vote hereunder.

“Material Subsidiary” shall mean any Subsidiary of the Borrower whose Adjusted
EBITDA, as of the last day of any fiscal year, is greater than five percent
(5%) of the Adjusted EBITDA of the Borrower and its Subsidiaries on a
consolidated basis as of such date.

“Material Subsidiary Group” shall mean one or more Subsidiaries of the Borrower
when taken as a whole whose Adjusted EBITDA, as of the last day of any fiscal
year, is greater than five percent (5%) of the Adjusted EBITDA of the Borrower
and its Subsidiaries on a consolidated basis as of such date.

“Materially Adverse Effect” shall mean (a) any material adverse effect upon the
business, assets, liabilities, financial condition or results of operations of
the Borrower and its Subsidiaries, taken as a whole, or (b) a material adverse
effect upon any material rights or benefits of the Lenders or the Administrative
Agent under the Loan Documents.

“Maturity Date” shall mean August 30, 2012, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investor’s Service, Inc., and its successors.

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all approvals,
licenses, filings and registrations under the Communications Act, necessary in
order to enable the Borrower and its Subsidiaries to own, construct, maintain,
and operate communications tower facilities and to invest in other Persons who
own, construct, maintain, manage and operate communications tower facilities.

 

-9-



--------------------------------------------------------------------------------

“Net Income” shall mean, for any period of determination, net income of the
Borrower and its Subsidiaries, on a consolidated basis, determined in accordance
with GAAP.

“Net Proceeds” shall mean, with respect to any sale, lease, transfer or other
disposition of assets by, or any insurance or condemnation proceedings with
respect to the assets of, the Borrower or any of its Subsidiaries, the aggregate
amount of cash received (including, without limitation, any payments received
for non-competition covenants, consulting or management fees in connection with
such sale, and any portion of the amount received evidenced by a promissory note
or other evidence of Indebtedness issued by the purchaser), net of (i) amounts
reserved, if any, for taxes payable with respect to any such transaction or
proceeding (after application (assuming application, to the extent permitted by
Applicable Law, first to such reserves) of any available losses, credits or
other offsets), (ii) reasonable and customary transaction costs properly
attributable to such transaction or proceeding and payable by the Borrower or
any of its Subsidiaries (other than to an Affiliate) in connection with such
transaction or proceeding, including, without limitation, commissions, and
(iii) until actually received by the Borrower or any of its Subsidiaries, any
portion of the amount (x) received and held in escrow or (y) evidenced by a
promissory note or other evidence of Indebtedness issued by a purchaser or
non-compete, consulting or management agreement or covenant or (z) otherwise for
which compensation is paid over time. Upon receipt by the Borrower or any of its
Subsidiaries of (A) amounts referred to in item (iii) of the preceding sentence,
or (B) if there shall occur any reduction in the tax reserves referred to in
item (i) of the preceding sentence resulting in a payment to the Borrower or any
of its Subsidiaries, such amounts shall then be deemed to be “Net Proceeds.”

“Net Proceeds (Debt/Equity)” shall mean, with respect to the public or private
issuance, offering or placement of debt obligations or common or preferred
stock, including securities or obligations convertible into common or preferred
stock, of the Borrower or any of its Subsidiaries (but excluding intercompany
debt among the Borrower, its Subsidiaries and Unrestricted Subsidiaries, or any
of them, debt of the Borrower under the Existing Loan Agreement (including with
respect to any future borrowings thereunder), common or preferred stock issued
by any Subsidiary of the Borrower to the Borrower or any other Subsidiary or
Unrestricted Subsidiary of the Borrower and common stock issued upon the
exercise of stock options), the difference between (a) the aggregate amount of
cash received in connection therewith, and (b) the aggregate amount of any
reasonable and customary fees, expenses and transaction costs incurred in
connection therewith.

“Non-Consenting Lender” shall have the meaning ascribed thereto in
Section 11.11(b) hereof.

“Non-Excluded Taxes” shall have the meaning ascribed thereto in Section 10.3(b)
hereof.

“Non-U.S. Person” shall mean a Person who is not a U.S. Person.

“Notes” shall mean, collectively, those certain term promissory notes in an
aggregate original principal amount of up to $500,000,000, issued by the
Borrower to the Lenders, each one substantially in the form of Exhibit B
attached hereto, and any extensions, renewals or amendments to, or replacements
of, the foregoing.

 

-10-



--------------------------------------------------------------------------------

“Notice of Continuation or Conversion” shall mean a certificate designated as a
“Notice of Continuation or Conversion,” signed by an Authorized Signatory of the
Borrower requesting a Continuation or Conversion hereunder, which shall be in
substantially the form of Exhibit F attached hereto.

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of the Borrower to the Lenders or the Administrative
Agent, or any of them, under this Agreement and the other Loan Documents
(including, without limitation, any interest, fees and other charges on the
Loans or otherwise under the Loan Documents that would accrue but for the filing
of a bankruptcy action with respect to the Borrower, whether or not such claim
is allowed in such bankruptcy action), as they may be amended from time to time,
whether such obligations are direct or indirect, absolute or contingent, due or
not due, contractual or based in tort, liquidated or unliquidated, arising by
operation of law or otherwise, now existing or hereafter arising.

“October 2004 Senior Notes” shall mean the 7.125% Senior Notes due 2012 issued
by the Borrower pursuant to that certain Indenture dated as of October 5, 2004
as the same may be amended, supplemented or otherwise modified from time to time
to the extent not prohibited hereunder (and any exchange notes issued in
connection therewith).

“Ownership Interests” shall mean, as applied to any Person, corporate stock and
any and all securities, shares, partnership interests (whether general, limited,
special or other), limited liability company interests, membership interests,
equity interests, participations, rights or other equivalents (however
designated and of any character) of corporate stock of such Person or any of the
foregoing issued by such Person (whether a corporation, a partnership, a limited
liability company or another type of entity) and includes, without limitation,
securities convertible into Ownership Interests and rights, warrants or options
to acquire Ownership Interests.

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Liens” shall mean, collectively, as applied to any Person:

(a) (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, judgments, governmental charges or levies or claims the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside on such Person’s books in
accordance with GAAP;

(b) Liens of carriers, warehousemen, mechanics, vendors (solely to the extent
arising by operation of law), laborers and materialmen incurred in the ordinary
course of business for sums not yet due or being diligently contested in good
faith, if reserves in accordance with GAAP or appropriate provisions shall have
been made therefor;

 

-11-



--------------------------------------------------------------------------------

(c) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than sixty
(60) days;

(d) restrictions on the transfer of the Licenses or assets of the Borrower or
any of its Subsidiaries imposed by any of the Licenses by the Communications Act
and any regulations thereunder;

(e) easements, rights-of-way, zoning restrictions, licenses, reservations or
restrictions on use and other similar encumbrances on the use of real property
which do not materially interfere with the ordinary conduct of the business of
such Person or the use of such property in the operation of the business by such
Person;

(f) Liens arising by operation of law in favor of purchasers in connection with
any asset sale permitted hereunder; provided, however, that such Lien only
encumbers the property being sold;

(g) Liens in respect of Capitalized Lease Obligations, so long as such Liens
only attach to the assets leased thereunder, and Liens reflected by Uniform
Commercial Code financing statements filed in respect of true leases or
subleases of the Borrower or any of its Subsidiaries;

(h) Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders;

(i) judgment Liens which do not result in an Event of Default under
Section 8.1(h) hereof;

(j) Liens in connection with escrow or security deposits made in connection with
Acquisitions permitted hereunder;

(k) Liens created on any Ownership Interests of Subsidiaries of the Borrower
that are not Material Subsidiaries held by the Borrower or any of its
Subsidiaries other than in connection with Indebtedness of the Borrower or any
of its Subsidiaries;

(l) Liens in favor of the Borrower or any of its Subsidiaries;

(m) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not (i) a dedicated cash collateral
account and is not subject to restrictions against access in excess of those set
forth by regulations promulgated by the Federal Reserve Board or other
applicable law; and (ii) intended to provide collateral to the depositary
institution;

(n) licenses, sublicenses, leases or subleases granted by the Borrower or any of
its Subsidiaries to any other Person in the ordinary course of business;

 

-12-



--------------------------------------------------------------------------------

(o) Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted hereunder, in each case in favor of the
trustee under such indenture and securing only obligations to pay compensation
to such trustee, to reimburse its expenses and to indemnify it under the terms
thereof; and

(p) Liens on property of the Borrower or any of its Subsidiaries at the time the
Borrower or such Subsidiary acquired the property, including acquisition by
means of a merger or consolidation with or into the Borrower or such Subsidiary,
or an acquisition of assets; provided that such Liens (i) are not created,
incurred or assumed in connection with or in contemplation of such acquisition
and (ii) may not extend to any other property owned by the Borrower or such
Subsidiary.

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA or any other employee benefit plan maintained for employees of the
Borrower or any of its Subsidiaries or ERISA Affiliates.

“Proposed Change” shall have the meaning ascribed thereto in Section 11.11(b)
hereof.

“Register” shall have the meaning ascribed thereto in Section 11.4(g) hereof.

“Replacement Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance or Advances hereunder, which shall be in substantially the form of
Exhibit A attached hereto, and shall, among other things, (i) specify the amount
of the Advance or Advances, the type of Advance or Advances (LIBOR or Base
Rate), and, with respect to LIBOR Advances, the Interest Period or Periods with
respect thereto, (ii) state that there shall not exist, on the Funding Date and
after giving effect to the Advance or Advances, a Default, (iii) specify the
Applicable Margin then in effect and (iv) request that the full amount of the
Commitments be drawn.

“Restricted Payment” shall mean any direct or indirect distribution, dividend or
other payment to any Person (other than to the Borrower or any of its
Subsidiaries) on account of any Ownership Interests of the Borrower or any of
its Subsidiaries (other than dividends payable solely in Ownership Interests of
such Person or in warrants or other rights or options to acquire such Ownership
Interests).

“Senior Secured Debt” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis as of any date, the aggregate amount of secured Indebtedness
of such Persons as of such date (including, without limitation, Indebtedness
under the SpectraSite CMBS Facility and Indebtedness under any additional CMBS
Facilities entered into in accordance with Section 7.1(h) hereof).

 

-13-



--------------------------------------------------------------------------------

“SPC” shall have the meaning ascribed thereto in Section 11.4(j) hereof.

“SpectraSite CMBS Facility” shall mean that certain mortgage loan more fully
described in the Offering Memorandum dated April 27, 2007 regarding the
$1,750,000,000 American Tower Trust I Commercial Mortgage Pass-Through
Certificates, Series 2007-1.

“Standard and Poor’s” shall mean Standard and Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and its successors.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
no less than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which no less than fifty percent (50%) of the
outstanding partnership or limited liability company interests, is at the time
owned directly or indirectly by such Person, or by one or more Subsidiaries of
such Person, or by such Person and one or more Subsidiaries of such Person;
provided, however, that if such Person and/or such Person’s Subsidiaries
directly or indirectly own no more than fifty percent (50%) of such Subsidiary’s
Ownership Interests, then such Subsidiary’s operating or governing documents
must require (i) such Subsidiary’s net cash after the establishment of reserves
be distributed to its equity holders no less frequently than quarterly and
(ii) the consent of such Person and/or such Person’s Subsidiaries to amend or
otherwise modify the provisions of such operating or governing documents
requiring such distributions, or (b) any other entity which is directly or
indirectly controlled or capable of being controlled by such Person, or by one
or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person. Notwithstanding the foregoing, no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or any of its
Subsidiaries for the purposes of this Agreement or any other Loan Document.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

“Taxes” shall have the meaning assigned thereto in Section 10.3(b).

“Total Debt” shall mean, for the Borrower and its Subsidiaries on a consolidated
basis as of any date, the sum (without duplication) of (i) the outstanding
principal amount of the Loans as of such date, (ii) the aggregate amount of
Indebtedness of such Persons as of such date, (iii) the aggregate amount of all
Guaranties by such Persons of Indebtedness as of such date, and (iv) to the
extent payable by the Borrower, an amount equal to the aggregate exposure of the
Borrower under any Hedge Agreements permitted pursuant to Section 7.1 hereof, as
calculated on a marked to market basis as of the last day of the fiscal quarter
being tested or the last day of the most recently completed fiscal quarter, as
applicable.

“TV Azteca” shall mean TV Azteca, S.A. de C.V., a sociedad anónima de capital
variable organized under the laws of the United Mexican States.

“U.S. Person” shall mean a citizen or resident of the United States of America,
a corporation, partnership or other entity created or organized in or under any
laws of the United States of America, or any estate or trust that is subject to
Federal income taxation regardless of the source of its income.

 

-14-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (a) any Verestar Entity and (b) any other
Subsidiary of the Borrower that is hereafter designated by the Borrower as an
Unrestricted Subsidiary by notice to the Administrative Agent and the Lenders;
provided that (i) no Material Subsidiary shall be designated as an Unrestricted
Subsidiary without the prior written consent of the Majority Lenders, and
(ii) no Subsidiary of the Borrower may be designated as an Unrestricted
Subsidiary after the occurrence and during the continuance of a Default or an
Event of Default; provided further that the designation by the Borrower of a
Subsidiary as an Unrestricted Subsidiary may be revoked by the Borrower at any
time by notice to the Administrative Agent and the Lenders so long as no Default
or Event of Default would be caused thereby, from and after which time such
Subsidiary will no longer be an Unrestricted Subsidiary.

“Verestar Entity” shall mean any of Verestar, Inc., a Delaware corporation, or
any Subsidiary of Verestar, Inc.

Section 1.2 Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York on the date hereof and which are not otherwise defined herein shall
have the same meanings herein as set forth therein. Whenever any agreement,
promissory note or other instrument or document is defined in this Agreement,
such definition shall be deemed to mean and include, from and after the date of
any amendment, restatement, supplement, confirmation or modification thereof,
such agreement, promissory note or other instrument or document as so amended,
restated, supplemented, confirmed or modified. All terms defined in this
Agreement in the singular shall have comparable meanings when used in the plural
and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

Section 1.3 Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

Section 1.4 Accounting Provisions. Subject to Section 11.5, all accounting terms
used in this Agreement which are not expressly defined herein shall have the
respective meanings given to them in accordance with GAAP, all computations
shall be made in accordance with GAAP, and all balance sheets and other
financial statements shall be prepared in accordance with GAAP. All financial or
accounting calculations or determinations required pursuant to this Agreement
(including as they relate to Adjusted EBITDA, Senior Secured Debt, Total Debt,
Interest Expense and Consolidated Total Assets), unless otherwise expressly
provided, shall be made on a consolidated basis for the Borrower and its
Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 2 – LOANS

Section 2.1 The Loans. The Lenders agree severally, and not jointly, upon the
terms and subject to the conditions of this Agreement, to lend to the Borrower
on the Funding Date an amount which does not exceed, (i) in the aggregate, the
Commitments and (ii) individually, such Lender’s Commitment. Once repaid, the
Loans may not be reborrowed. If the Commitments are not fully drawn on or prior
to the Funding Date, the undrawn portion of the Commitments shall terminate on
the earlier of (x) the day immediately following the Funding Date and (y) 5:00
p.m. (New York, New York time) on September 7, 2007.

Section 2.2 Manner of Borrowing and Disbursement.

(a) Advances on the Funding Date. All or any portion of an Advance hereunder on
the Funding Date shall, at the option of the Borrower, be made as a Base Rate
Advance or a LIBOR Advance. Upon request, the Administrative Agent, whose
determination in absence of manifest error shall be conclusive, shall determine
the available LIBOR Bases and shall notify the Borrower of such LIBOR Bases to
apply for the applicable LIBOR Advance. A Request for Advance shall be given to
the Administrative Agent prior to 11:00 a.m. (New York, New York time) at least
(i) one (1) Business Day prior to the Funding Date with respect to any request
for a Base Rate Advance and (ii) three (3) Business Days prior to the Funding
Date with respect to any request for a LIBOR Advance.

(b) Conversions of Base Rate Advances. The Borrower may, without regard to the
applicable Payment Date and upon at least three (3) Business Days’ irrevocable
prior telephonic notice followed by written notice in the form of a Notice of
Conversion or Continuation, Convert all or a portion of the principal of a Base
Rate Advance to a LIBOR Advance. On the date indicated by the Borrower, such
Base Rate Advance shall be so Converted. The failure to give timely notice
hereunder with respect to the Payment Date of any Base Rate Advance shall be
considered a request for a Base Rate Advance.

(c) Conversions and Continuations of LIBOR Advances. At least three (3) Business
Days prior to the Payment Date for each LIBOR Advance or as provided in
Section 10.3(c) hereof, the Borrower shall give the Administrative Agent
telephonic notice followed by written notice in the form of a Notice of
Continuation or Conversion specifying whether all or a portion of such LIBOR
Advance (A) is to be Continued in whole or in part as one or more LIBOR
Advances, (B) is to be Converted in whole or in part to a Base Rate Advance, or
(C) is to be repaid. The failure to give such notice shall preclude the Borrower
from Continuing such Advance as a LIBOR Advance on its Payment Date and shall be
considered a request to Convert such Advance to a Base Rate Advance. Upon such
Payment Date such LIBOR Advance will, subject to the provisions hereof, be so
Continued, Converted or repaid, as applicable. Upon request, the Administrative
Agent, whose determination in absence of manifest error shall be conclusive,
shall determine the available LIBOR Bases and shall notify the Borrower of such
LIBOR Bases to apply for the applicable LIBOR Advance.

(d) Notification of Lenders. Upon receipt of irrevocable prior telephonic notice
in accordance with Section 2.2(b) or (c) hereof or a Notice of Conversion or

 

-16-



--------------------------------------------------------------------------------

Continuation from the Borrower with respect to any outstanding Advance prior to
the Payment Date for such Advance, the Administrative Agent shall promptly but
no later than the close of business on the day of such notice notify each Lender
by telephone, followed promptly by written notice or telecopy, of the contents
thereof.

(e) Disbursement. Prior to 2:00 p.m. (New York, New York time) on the Funding
Date, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 3 hereof, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (A) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions, or (B) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent.

Section 2.3 Interest.

(a) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
on the basis of a year of 365/366 days for the actual number of days elapsed and
shall be payable at the Base Rate Basis for such Advance, in arrears on the
applicable Payment Date. Interest on Base Rate Advances then outstanding shall
also be due and payable on the Maturity Date.

(b) On LIBOR Advances. Interest on each LIBOR Advance shall be computed on the
basis of a 360-day year for the actual number of days elapsed and shall be
payable at the LIBOR Basis for such Advance, in arrears on the applicable
Payment Date, and, in addition, if the Interest Period for a LIBOR Advance
exceeds three (3) months, interest on such LIBOR Advance shall also be due and
payable in arrears on every three (3) month anniversary of the beginning of such
Interest Period. Interest on LIBOR Advances then outstanding shall also be due
and payable on the Maturity Date.

(c) Interest if No Notice of Selection of Interest Rate Basis. If the Borrower
fails to give the Administrative Agent timely notice of its selection of a LIBOR
Basis, or if for any reason a determination of a LIBOR Basis for any Advance is
not timely concluded, the Base Rate Basis shall apply to such Advance.

(d) Interest Upon Event of Default. Immediately upon the occurrence of an Event
of Default hereunder, the outstanding principal balance of the Loans shall bear
interest at the Default Rate. Such interest shall be payable on demand by the
Majority Lenders and shall accrue until the earlier of (i) waiver or cure of the
applicable Event of Default, (ii) agreement by the Majority Lenders (or, if
applicable to the underlying Event of Default, the Lenders) to rescind the
charging of interest at the Default Rate or (iii) payment in full of the
Obligations.

 

-17-



--------------------------------------------------------------------------------

(e) LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed seven (7).

(f) Applicable Margin.

(i) With respect to any Loans, the Applicable Margin shall be a percentage per
annum determined by reference to the Applicable Debt Rating (as such Applicable
Debt Rating is determined pursuant to Section 2.3(f)(ii)) in effect on such date
as set forth below:

 

    

Applicable Debt Rating

  

LIBOR Advance

Applicable Margin

  

Base Rate Advance

Applicable Margin

A.

   > BBB or Baa2    0.400%    0.000%

B.

   BBB or Baa2    0.500%    0.000%

C.

   BBB- or Baa3    0.625%    0.000%

D.

   BB+ or Ba1    0.750%    0.000%

E.

   BB or Ba2    1.000%    0.000%

F.

   < BB or Ba2    1.250%    0.250%

(ii) Changes in Applicable Margin; Determination of Debt Rating. Changes to the
Applicable Margin shall be effective as of the second (2nd) Business Day after
the day on which the Applicable Debt Rating changes. Any change to any Debt
Rating established by Standard and Poor’s, Moody’s or Fitch shall be effective
as of the date on which such change is first announced publicly by the
applicable rating agency making such change and on and after that day the
changed Debt Rating shall be the Debt Rating of such rating agency for purposes
of this Agreement. If none of Standard and Poor’s, Moody’s or Fitch shall have
in effect a Debt Rating, the Applicable Margin shall be set in accordance with
part F of the table set forth in Section 2.3(f)(i). If Standard and Poor’s,
Moody’s or Fitch shall change the basis on which ratings are established, each
reference to the Debt Rating announced by Standard and Poor’s, Moody’s or Fitch,
as the case may be, shall refer to the then equivalent rating by Standard and
Poor’s, Moody’s or Fitch, as the case may be.

Section 2.4 Prepayments and Repayments.

(a) Prepayment. The principal amount of any Base Rate Advance may be prepaid in
full or ratably in part at any time, without premium or penalty and without
regard to the Payment Date for such Advance. The principal amount of any LIBOR
Advance may be prepaid in full or ratably in part, upon three (3) Business Days’
prior written notice, or telephonic notice followed immediately by written
notice, to the Administrative Agent, without premium or penalty; provided,
however, that, to the extent prepaid prior to the applicable Payment Date for
such LIBOR Advance, the Borrower shall reimburse the Lenders, on the earlier of
demand by the Lender or the Maturity Date, for any loss or out-of-pocket expense
incurred by any such Lender in connection with such prepayment, as set forth in
Section 2.7 hereof; and provided further, however, that the Borrower’s failure
to confirm any telephonic notice with a written notice shall not invalidate any
notice so given if acted upon by the Administrative Agent. Any

 

-18-



--------------------------------------------------------------------------------

prepayment hereunder shall be in amounts of not less than $2,000,000.00 and in
an integral multiple of $1,000,000.00. Amounts prepaid shall be paid together
with accrued interest on the amount so prepaid.

(b) Repayments. The Borrower shall repay the Loans as follows:

(i) Net Proceeds (Debt/Equity). If, at any time, the Borrower receives any Net
Proceeds (Debt/Equity), the Borrower shall, no later than the third Business Day
following the date of such receipt, make a repayment of the principal amount of
the Loans in an amount equal to such Net Proceeds (Debt/Equity), together with
any accrued interest with respect thereto.

(ii) Maturity Date. In addition to the foregoing, a final payment of all Loans,
together with any accrued interest and fees with respect thereto, shall be due
and payable on the Maturity Date.

Section 2.5 Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein. If requested by a Lender, one (1) Note duly executed and delivered
by one or more Authorized Signatories of the Borrower, shall be issued no
earlier than the Funding Date by the Borrower and payable to such Lender in
accordance with such Lender’s Commitment/Loan Percentage for the Loans.

(b) Each Lender may open and maintain on its books in the name of the Borrower a
loan account with respect to its portion of the Loans and interest thereon. Each
Lender which opens such a loan account shall debit such loan account for the
principal amount of its portion of the Advances made by it and accrued interest
thereon, and shall credit such loan account for each payment on account of
principal of or interest on its Loans. The records of a Lender with respect to
the loan account maintained by it shall be prima facie evidence of its portion
of the Loans and accrued interest thereon absent manifest error, but the failure
of any Lender to make any such notations or any error or mistake in such
notations shall not affect the Borrower’s repayment obligations with respect to
such Loans.

Section 2.6 Manner of Payment.

(a) Each payment (including, without limitation, any prepayment) by the Borrower
on account of the principal of or interest on the Loans, commitment fees and any
other amount owed to the Lenders or the Administrative Agent or any of them
under this Agreement or the Notes shall be made not later than 1:00 p.m. (New
York, New York time) on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders or the Administrative Agent, as the case may be, in lawful money
of the United States of America in immediately available funds. Any payment
received by the Administrative Agent after 1:00 p.m. (New York, New York time)
shall be deemed received on the next Business Day. Receipt by the Administrative
Agent of any payment intended for any Lender or Lenders hereunder prior to 1:00
p.m. (New York, New York time) on any Business Day shall be deemed to constitute
receipt by such

 

-19-



--------------------------------------------------------------------------------

Lender or Lenders on such Business Day. In the case of a payment for the account
of a Lender, the Administrative Agent will promptly, but no later than the close
of business on the date such payment is deemed received, thereafter distribute
the amount so received in like funds to such Lender. If the Administrative Agent
shall not have received any payment from the Borrower as and when due, the
Administrative Agent will promptly notify the Lenders accordingly. In the event
that the Administrative Agent shall fail to make distribution to any Lender as
required under this Section 2.6, the Administrative Agent agrees to pay such
Lender interest from the date such payment was due until paid at the Federal
Funds Rate.

(b) The Borrower agrees to pay principal, interest, fees and all other amounts
due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.

(c) Prior to the acceleration of the Loans under Section 8.2 hereof, if some but
less than all amounts due from the Borrower are received by the Administrative
Agent with respect to the Obligations, the Administrative Agent shall distribute
such amounts in the following order of priority, all on a pro rata basis to the
Lenders: (i) to the payment on a pro rata basis of any fees or expenses then due
and payable to the Administrative Agent or expenses then due and payable to the
Lenders; (ii) to the payment of interest then due and payable on the Loans on a
pro rata basis and of fees then due and payable to the Lenders on a pro rata
basis; (iii) to the payment of all other amounts not otherwise referred to in
this Section 2.6(c) then due and payable to the Administrative Agent and the
Lenders, or any of them, hereunder or under the Notes or any other Loan
Document; and (iv) to the payment of principal then due and payable on the Loans
on a pro rata basis.

(d) Subject to any contrary provisions in the definition of Interest Period, if
any payment under this Agreement or any of the other Loan Documents is specified
to be made on a day which is not a Business Day, it shall be made on the next
Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

Section 2.7 Reimbursement.

(a) Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) the failure by the Borrower to
borrow, Continue or Convert any LIBOR Advance after having given notice of its
intention to borrow, Continue or Convert such Advance in accordance with
Section 2.2 hereof (whether by reason of the Borrower’s election not to proceed
or the non-fulfillment of any of the conditions set forth in Article 3 hereof),
or (ii) the prepayment, or repayment pursuant to Section 2.4(b)(i), other than
on the applicable Payment Date (or failure to prepay after giving notice
thereof) of any LIBOR Advance in whole or in part for any reason, the Borrower
agrees to pay to such Lender, upon such Lender’s demand, an amount sufficient to
compensate such Lender for all such losses and out-of-pocket expenses. Such
Lender’s good faith determination of the amount of such losses or out-of-pocket
expenses, as set forth in writing and accompanied by calculations in reasonable
detail demonstrating the basis for its demand, shall be presumptively correct
absent manifest error.

 

-20-



--------------------------------------------------------------------------------

(b) Losses subject to reimbursement hereunder shall include, without limiting
the generality of the foregoing, lost margins, reasonable out-of-pocket expenses
incurred by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment of funds prepaid, paid, repaid, not borrowed,
or not paid, as the case may be, and will be payable whether the Maturity Date
is changed by virtue of an amendment hereto (unless such amendment expressly
waives such payment) or as a result of acceleration of the Loans.

Section 2.8 Pro Rata Treatment.

(a) Advances. The Advance or Advances under the Commitments on the Funding Date
from the Lenders hereunder shall be made pro rata on the basis of the
Commitment/Loan Percentages of the Lenders.

(b) Payments. Except as provided in Section 2.2(e) hereof and Article 10 hereof,
each payment and prepayment of principal of, and interest on, the Loans shall be
made to the Lenders pro rata on the basis of their respective unpaid principal
amounts outstanding under the Loans immediately prior to such payment or
prepayment. If any Lender shall obtain any payment (whether involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Loans in
excess of its ratable share of the Loans under its Commitment/Loan Percentage,
such Lender shall forthwith purchase from the other Lenders such participations
in the portion of the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.8(b) may, to the fullest extent permitted by law, exercise all
its rights of payment (including, without limitation, the right of set-off) with
respect to such participation as fully as if such purchasing Lender were the
direct creditor of the Borrower in the amount of such participation.

Section 2.9 Capital Adequacy. If after the date hereof, the adoption of any
Applicable Law regarding the capital adequacy of banks or bank holding
companies, or any change in Applicable Law (whether adopted before or after the
Effective Date) or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or the
bank holding company of such Lender) with any directive regarding capital
adequacy (whether or not having the force of law) of any such governmental
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on any Lender’s capital as a consequence of its
obligations hereunder with respect to the Loans and the Commitments to a level
below that which it could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s (or the bank holding company of such Lender) capital
was fully utilized prior to such adoption, change or compliance) by an amount
reasonably deemed by such Lender to be material, then, upon demand by such
Lender, the Borrower shall promptly pay to such Lender such additional

 

-21-



--------------------------------------------------------------------------------

amounts as shall be sufficient to compensate such Lender (on an after-tax basis)
for such reduced return which is reasonably allocable to this Agreement,
together with interest on such amount from the fourth (4th) Business Day after
the date of demand or the Maturity Date, as applicable, until payment in full
thereof at the Default Rate. A certificate of such Lender setting forth the
amount to be paid to such Lender by the Borrower as a result of any event
referred to in this paragraph and supporting calculations in reasonable detail
shall be presumptively correct absent manifest error. Notwithstanding any other
provision of this Section 2.9, no Lender shall demand compensation for any
increased cost or reduction referred to above if it shall not at the time be the
general policy or practice of such Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements.

Section 2.10 Lender Tax Forms.

(a) On or prior to the Effective Date and on or prior to the first Business Day
of each calendar year thereafter, to the extent it may lawfully do so at such
time, each Lender which is a Non-U.S. Person shall provide each of the
Administrative Agent and the Borrower (a) if such Lender is a “bank” under
Section 881(c)(3)(A) of the Code, with a properly executed original of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor form) prescribed by the
Internal Revenue Service or other documents satisfactory to the Borrower and the
Administrative Agent, as the case may be, certifying (i) as to such Lender’s
status as exempt from United States withholding taxes with respect to all
payments to be made to such Lender hereunder and under the Notes or (ii) that
all payments to be made to such Lender hereunder and under the Notes are subject
to such taxes at a rate reduced to zero by an applicable tax treaty, or (b) if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Lender delivers a Form W-8BEN, a certificate representing
that such Lender is not a bank for purposes of Section 881(c) of the Code, is
not a ten-percent (10%) shareholder (within the meaning of Section 871(h)(3)(B)
of the Code and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Lender, indicating that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States Federal income taxes as permitted by the Code. Each such Lender agrees to
provide the Administrative Agent and the Borrower with new forms prescribed by
the Internal Revenue Service upon the expiration or obsolescence of any
previously delivered form, or after the occurrence of any event requiring a
change in the most recent forms delivered by it to the Administrative Agent and
the Borrower, in any case, to the extent it may lawfully do so at such time.

(b) On or prior to the Effective Date, and to the extent permitted by applicable
U.S. Federal law, on or prior to the first Business Day of each calendar year
thereafter, each Lender which is a U.S. Person shall provide the Administrative
Agent and the Borrower a duly completed and executed copy of the Internal
Revenue Service Form W-9 or successor form to the effect that it is a U.S.
Person.

 

-22-



--------------------------------------------------------------------------------

Section 2.11 Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each of the Lenders in accordance with such Lender’s
applicable Commitment/Loan Percentage, a commitment fee at a rate of 0.15% per
annum of the unused Commitment of such Lender for each day from and including
the Effective Date through but excluding the Funding Date. Such commitment fee
shall be computed on the basis of a year of 365/366 days for the actual number
of days elapsed, shall be payable on the Funding Date (provided, however, that
if such day is not a Business Day, such commitment fee shall be payable on the
next Business Day), and shall be fully earned when due and non-refundable when
paid.

ARTICLE 3 – CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the prior or contemporaneous fulfillment (in the
reasonable opinion of the Administrative Agent) or, if applicable, receipt by
the Administrative Agent (in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders) of each of the
following:

(a) this Agreement duly executed by all relevant parties;

(b) a loan certificate of the Borrower dated as of the Effective Date, in
substantially the form attached hereto as Exhibit C, including a certificate of
incumbency with respect to each Authorized Signatory of the Borrower, together
with the following items: (i) a true, complete and correct copy of the articles
of incorporation and by-laws of the Borrower as in effect on the Effective Date,
(ii) a certificate of good standing for the Borrower issued by the Secretary of
State of Delaware, and (iii) a true, complete and correct copy of the
resolutions of the Borrower authorizing it to execute, deliver and perform each
of the Loan Documents to which it is a party;

(c) legal opinions of (i) Cleary Gottlieb Steen & Hamilton LLP, special counsel
to the Borrower and (ii) Edmund DiSanto, Esq., General Counsel of the Borrower,
addressed to each Lender and the Administrative Agent and dated as of the
Effective Date;

(d) receipt by the Borrower of all Necessary Authorizations, other than
Necessary Authorizations the absence of which would not reasonably be expected
to have, individually or in the aggregate, a Materially Adverse Effect,
including all necessary consents to the closing of this Agreement, have been
obtained or made, are in full force and effect and are not subject to any
pending or, to the knowledge of the Borrower, threatened reversal or
cancellation;

(e) each of the representations and warranties in Article 4 hereof are true and
correct in all material respects as of the Effective Date, and no Default or
Event of Default then exists;

 

-23-



--------------------------------------------------------------------------------

(f) the documentation that the Administrative Agent and the Lenders are required
to obtain from the Borrower under Section 326 of the USA PATRIOT ACT (P.L.
107-56, 115 Stat. 272 (2001)) and under any other provision of the Patriot Act,
the Bank Secrecy Act (P.L. 91-508, 84 Stat. 1118 (1970)) or any regulations
under such Act or the Patriot Act that contain document collection requirements
that apply to the Administrative Agent;

(g) all fees and expenses required to be paid in connection with this Agreement
to the Administrative Agent, the Syndication Agent and the Lenders shall have
been (or shall be simultaneously) paid in full;

(h) audited consolidated financial statements for the last three years,
unaudited consolidated financial statements for the first two fiscal quarters in
2007, and annual projections through the Maturity Date, in each case of the
Borrower and its Subsidiaries;

(i) a certificate of the president or chief financial officer of the Borrower as
to the financial performance of the Borrower and its Subsidiaries, substantially
in the form of Exhibit D attached hereto, and, to the extent applicable, using
information contained in the financial statements delivered pursuant to clause
(h) of this Section 3.1 in respect of the first two fiscal quarters of 2007; and

(j) Lien and judgment searches with respect to the Borrower and each of its
Subsidiaries.

Section 3.2 Conditions Precedent to Funding Date Advance. The obligation of the
Lenders to make the Advances on the Funding Date is subject to the fulfillment
of each of the following conditions immediately prior to or contemporaneously
with such Advances:

(a) (i) all of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents, which, pursuant to Section 4.2 hereof,
are made at and as of the Funding Date, shall be true and correct at such time
in all material respects, both before and after giving effect to the application
of the proceeds of such Advances, and after giving effect to any updates to
information provided to the Lenders in accordance with the terms of this
Agreement, and (ii) no Default or Event of Default hereunder shall then exist or
be caused thereby;

(b) the Administrative Agent shall have received a duly executed Request for
Advance for the Loans; and

(c) the incumbency of the Authorized Signatories shall be as stated in the
applicable certificate of incumbency contained in the certificate of the
Borrower delivered to the Administrative Agent prior to or on the Effective Date
or as subsequently modified and reflected in a certificate of incumbency
delivered to the Administrative Agent and the Lenders.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties. The Borrower hereby represents and
warrants in favor of the Administrative Agent and each Lender that:

(a) Organization; Ownership; Power; Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Borrower has the power and authority to own its
properties and to carry on its business as now being and as proposed hereafter
to be conducted. The Subsidiaries of the Borrower and the direct and indirect
ownership thereof as of the Effective Date are as set forth on Schedule 2
attached hereto. As of the Effective Date and except as would not reasonably be
expected to have a Materially Adverse Effect, each Subsidiary of the Borrower is
a corporation, limited liability company, limited partnership or other legal
entity duly organized or formed, validly existing and in good standing under the
laws of the state of its formation and has the power and authority to own its
properties and to carry on its business as now being and as proposed hereafter
to be conducted.

(b) Authorization; Enforceability. The Borrower has the corporate power, and has
taken all necessary action, to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Borrower and is, and each of the other Loan
Documents to which the Borrower is party is, a legal, valid and binding
obligation of the Borrower and enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity.

(c) Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Borrower of this Agreement, the Notes, and each of the other Loan
Documents, and the consummation of the transactions contemplated hereby and
thereby, do not (i) require any consent or approval, governmental or otherwise,
not already obtained, (ii) violate any Applicable Law respecting the Borrower,
(iii) conflict with, result in a breach of, or constitute a default under the
articles of incorporation or by-laws, as amended, of the Borrower, or under any
indenture, agreement, or other instrument, including without limitation the
Licenses, to which the Borrower is a party or by which the Borrower or its
respective properties is bound that is material to the Borrower and its
Subsidiaries on a consolidated basis or (iv) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any of the Material Subsidiaries, except
for Liens permitted pursuant to Section 7.2 hereof.

(d) Compliance with Law. The Borrower and its Subsidiaries are in compliance
with all Applicable Law, except where the failure to be in compliance therewith
would not individually or in the aggregate have a Materially Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

(e) Title to Assets. As of the Effective Date, the Borrower and its Subsidiaries
have good title to, or a valid leasehold interest in, all of their respective
assets, except for such exceptions as would not reasonably be expected to have,
individually or in the aggregate, a Materially Adverse Effect. None of the
properties or assets of the Borrower or any Material Subsidiary is subject to
any Liens, except for Liens permitted pursuant to Section 7.2 hereof.

(f) Litigation. As of the Effective Date, there is no action, suit, proceeding
or investigation pending against, or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries or any of their
respective properties, including without limitation the Licenses, in any court
or before any arbitrator of any kind or before or by any governmental body
(including, without limitation, the FCC) that (i) calls into question the
validity of this Agreement or any other Loan Document or (ii) would reasonably
be expected to have a Materially Adverse Effect, other than as may be disclosed
in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Effective Date.

(g) Taxes. All Federal income, other material Federal and material state and
other tax returns of the Borrower and its Material Subsidiaries required by law
to be filed have been duly filed and all Federal income, other material Federal
and material state and other taxes, including, without limitation, withholding
taxes, assessments and other governmental charges or levies required to be paid
by the Borrower or any of its Subsidiaries or imposed upon the Borrower or any
of its Subsidiaries or any of their respective properties, income, profits or
assets, which are due and payable, have been paid, except any such taxes
(i) (x) the payment of which the Borrower or any of its Subsidiaries is
diligently contesting in good faith by appropriate proceedings, (y) for which
adequate reserves in accordance with GAAP have been provided on the books of
such Person, and (z) as to which no Lien other than a Lien permitted pursuant to
Section 7.2 hereof has attached, or (ii) which may result from audits not yet
conducted, or (iii) as to which the failure to pay would not reasonably be
expected to have a Materially Adverse Effect.

(h) Financial Statements. The Borrower has furnished or caused to be furnished
to the Administrative Agent and the Lenders as of the Effective Date, the
audited financial statements for the Borrower and its Subsidiaries on a
consolidated basis for the fiscal year ended December 31, 2006, and unaudited
financial statements for the Borrower and its Subsidiaries for the fiscal
quarter ended June 30, 2007, all of which have been prepared in accordance with
GAAP and present fairly in all material respects the financial position of the
Borrower and its Subsidiaries on a consolidated basis, on and as at such dates
and the results of operations for the periods then ended (subject, in the case
of unaudited financial statements, to normal year-end and audit adjustments).
None of the Borrower or its Subsidiaries has any liabilities, contingent or
otherwise, on the Effective Date, that are material to the Borrower and its
Subsidiaries on a consolidated basis other than as disclosed in the financial
statements referred to in the preceding sentence or in the reports filed by the
Borrower with the Securities and Exchange Commission prior to the Effective Date
or the Obligations.

(i) No Material Adverse Change. Other than as may be disclosed in the public
filings of the Borrower with the Securities and Exchange Commission prior to the
Effective Date, there has occurred no event since December 31, 2006 which has
had or which would reasonably be expected to have a Materially Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

(j) ERISA. The Borrower and its Subsidiaries and, to the best of their
knowledge, their ERISA Affiliates have fulfilled their respective obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and are in compliance in all material respects with the currently
applicable provisions of ERISA and the Code except where any failure or
non-compliance would not reasonably be expected to result in a Materially
Adverse Effect.

(k) Compliance with Regulations U and X. The Borrower does not own or presently
intend to own an amount of “margin stock” as defined in Regulations U and X (12
C.F.R. Parts 221 and 224) of the Board of Governors of the Federal Reserve
System (“margin stock”) representing twenty-five percent (25%) or more of the
total assets of the Borrower, as measured on both a consolidated and
unconsolidated basis. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of any of the
above-mentioned regulations.

(l) Investment Company Act. The Borrower is not required to register under the
provisions of the Investment Company Act of 1940, as amended.

(m) Agreements with Affiliates. As of the Effective Date, except for agreements
or arrangements with Affiliates wherein the Borrower or a Subsidiary of the
Borrower provides services to or receives services from such Affiliates for fair
consideration or which are disclosed in the public filings of the Borrower with
the Securities and Exchange Commission prior to the Effective Date, none of the
Borrower or the Material Subsidiaries has (i) any written agreements or binding
arrangements of any kind with any Affiliate or (ii) any management or consulting
agreements of any kind with any Affiliate, other than (x) those among the
Borrower and/or its Subsidiaries and (y) employment arrangements with executive
officers, including, without limitation, stock option grants of the Borrower.

(n) Solvency. As of the Effective Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the assets and property of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the total amount of liabilities, including contingent liabilities of
the Borrower and its Subsidiaries on a consolidated basis; (ii) the capital of
the Borrower and its Subsidiaries on a consolidated basis will not be
unreasonably small to conduct its business as such business is now conducted and
expected to be conducted following the Effective Date; (iii) the Borrower and
its Subsidiaries on a consolidated basis will not have incurred debts, or have
intended to incur debts, beyond their ability to pay such debts as they mature;
and (iv) the present fair salable value of the assets and property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay their probable liabilities (including debts)
as they become absolute and matured. For purposes of this Section, the amount of
contingent liabilities at any time will be computed as the amount that, in light
of all the facts and circumstances existing as such time, can reasonably be
expected to become an actual or matured liability.

 

-27-



--------------------------------------------------------------------------------

Section 4.2 Survival of Representations and Warranties, Etc. All representations
and warranties made under this Agreement and any other Loan Document shall be
deemed to be made, and shall be true and correct in all material respects, at
and as of the Effective Date and on the Funding Date except to the extent
relating specifically to the Effective Date. All representations and warranties
made under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lenders and the Administrative Agent, any
investigation or inquiry by any Lender or the Administrative Agent, or the
making of any Advance under this Agreement.

ARTICLE 5 – GENERAL COVENANTS

So long as any of the Obligations are outstanding and unpaid:

Section 5.1 Preservation of Existence and Similar Matters. Except as permitted
under Section 7.3 hereof, the Borrower will, and will cause each of its
Subsidiaries to, preserve and maintain its existence, and its material rights,
franchises, licenses and privileges in the state of its incorporation or
formation, including, without limitation, the Licenses and all other Necessary
Authorizations, except where the failure to do so would not reasonably be
expected to have a Materially Adverse Effect.

Section 5.2 Compliance with Applicable Law. The Borrower will, and will cause
each of its Subsidiaries to comply in all respects with the requirements of all
Applicable Law, except when the failure to comply therewith would not reasonably
be expected to have a Materially Adverse Effect.

Section 5.3 Maintenance of Properties. The Borrower will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in the ordinary course
of business in good repair, working order and condition (reasonable wear and
tear excepted) all properties then used or useful in their respective businesses
(whether owned or held under lease) that, individually or in the aggregate, are
material to the conduct of the business of the Borrower and its Subsidiaries on
a consolidated basis, except where the failure to maintain would not reasonably
be expected to have a Materially Adverse Effect.

Section 5.4 Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Subsidiaries on a consolidated and consolidating basis
to, maintain a system of accounting established and administered in accordance
with GAAP, keep adequate records and books of account in which complete entries
will be made in accordance with GAAP and reflecting all transactions required to
be reflected by GAAP, and keep accurate and complete records of their respective
properties and assets.

Section 5.5 Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain insurance (including self-insurance) with respect to its
properties and business that are material to the conduct of the business of the
Borrower and its Subsidiaries on a consolidated basis from responsible companies
in such amounts and against such risks as are customary for similarly situated
companies engaged in the communications tower industry operating in the same or
similar locations, with all premiums thereon to be paid by the Borrower and the
Material Subsidiaries.

 

-28-



--------------------------------------------------------------------------------

Section 5.6 Payment of Taxes and Claims. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge all Federal income, other material
Federal and material state and other taxes required to be paid by them or
imposed upon them or their income or profits or upon any properties belonging to
them, prior to the date on which penalties attach thereto, which, if unpaid,
might become a Lien or charge upon any of their properties (other than Liens
permitted pursuant to Section 7.2 hereof); provided, however, that no such tax,
assessment, charge, levy or claim need be paid which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on the appropriate
books or where the failure to pay would not reasonably be expected to have a
Materially Adverse Effect.

Section 5.7 Visits and Inspections. The Borrower will, and will cause each
Material Subsidiary to, permit representatives of the Administrative Agent and
any of the Lenders, upon reasonable notice, to (a) visit and inspect the
properties of the Borrower or any Material Subsidiary during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers and
accountants their respective businesses, assets, liabilities, financial
positions, results of operations and business prospects, all at such reasonable
times and as often as reasonably requested.

Section 5.8 Use of Proceeds. The Borrower will use the aggregate proceeds of all
Advances under the Loans directly or indirectly for working capital needs and
other general corporate purposes of the Borrower and its Subsidiaries
(including, without limitation, to refinance or repurchase Indebtedness and to
purchase issued and outstanding Ownership Interests of the Borrower).

Section 5.9 Indemnity. The Borrower agrees to indemnify and hold harmless each
Lender, the Administrative Agent and each of their respective Affiliates,
employees, representatives, shareholders, officers and directors (any of the
foregoing shall be an “Indemnitee”) from and against any and all claims,
liabilities, obligations, losses, damages, actions, reasonable attorneys’ fees
and expenses (as such fees and expenses are reasonably incurred), penalties,
judgments, suits, costs and demands by any party, including the costs of
investigating and defending such claims, whether or not the Borrower or the
Person seeking indemnification is the prevailing party (a) resulting from any
breach or alleged breach by the Borrower of any representation or warranty made
hereunder or under any Loan Document; or (b) otherwise arising out of (i) the
Commitments or otherwise under this Agreement, any Loan Document or any
transaction contemplated hereby or thereby, including, without limitation, the
use of the proceeds of Loans hereunder in any fashion by the Borrower or the
performance of its obligations under the Loan Documents, (ii) allegations of any
participation by a Lender, the Administrative Agent or any of them, in the
affairs of the Borrower or any of its Subsidiaries, or allegations that any of
them has any joint liability with the Borrower for any reason and (iii) any
claims against the Lenders, the Administrative Agent or any of them, by any
shareholder or other investor in or lender to the Borrower, by any brokers or
finders or investment advisers or

 

-29-



--------------------------------------------------------------------------------

investment bankers retained by the Borrower or by any other third party, arising
out of the Commitments or otherwise under this Agreement, except to the extent
that the Person seeking indemnification hereunder is determined in such case to
have acted with gross negligence or willful misconduct, in any case, by a final,
non-appealable judicial order. The obligations of the Borrower under this
Section 5.9 are in addition to, and shall not otherwise limit, any liabilities
which the Borrower might otherwise have in connection with any warranties or
similar obligations of the Borrower in any other Loan Document.

ARTICLE 6 – INFORMATION COVENANTS

So long as any of the Obligations are outstanding and unpaid, the Borrower will
furnish or cause to be furnished to each Lender and the Administrative Agent, at
their respective offices:

Section 6.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) quarters of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Subsidiaries at the end of such quarter and as of the end of the preceding
fiscal year, and the related consolidated statement of operations and the
related consolidated statement of cash flows of the Borrower and its
Subsidiaries for such quarter and for the elapsed portion of the year ended with
the last day of such quarter, which shall set forth in comparative form such
figures as at the end of and for such quarter and appropriate prior period and
shall be certified by the chief financial officer of the Borrower to have been
prepared in accordance with GAAP and to present fairly in all material respects
the consolidated financial position of the Borrower and its Subsidiaries as at
the end of such period and the results of operations for such period, and for
the elapsed portion of the year ended with the last day of such period, subject
only to normal year-end and audit adjustments; provided, that notwithstanding
anything to the contrary in this Section 6.1, no financial statements delivered
pursuant to this Section 6.1 shall be required to include footnotes.

Section 6.2 Annual Financial Statements and Information. As soon as available,
but in any event not later than the earlier of (a) the date such deliverables
are required (if at all) by the Securities and Exchange Commission and (b) one
hundred twenty (120) days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year and the related audited consolidated statement of
operations for such fiscal year and for the previous fiscal year, the related
audited consolidated statements of cash flow and stockholders’ equity for such
fiscal year and for the previous fiscal year, which shall be accompanied by an
opinion of Deloitte & Touche, LLP, or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a statement of such accountants (unless the
giving of such statement is contrary to accounting practice for the continuing
independence of such accountant) that in connection with their audit, nothing
came to their attention that caused them to believe that the Borrower was not in
compliance with Sections 7.5, 7.6 and 7.7 hereof insofar as they relate to
accounting matters.

Section 6.3 Performance Certificates. At the time the financial statements are
furnished pursuant to Sections 6.1 and 6.2 hereof, a certificate of the
president or chief financial officer of the Borrower as to the financial
performance of the Borrower and its Subsidiaries on a consolidated basis, in
substantially the form attached hereto as Exhibit D:

(a) setting forth as and at the end of such quarterly period or fiscal year, as
the case may be, the arithmetical calculations required to establish whether or
not the Borrower was in compliance with Sections 7.5, 7.6 and 7.7 hereof; and

 

-30-



--------------------------------------------------------------------------------

(b) stating that, to the best of his or her knowledge, no Default has occurred
and is continuing as at the end of such quarterly period or year, as the case
may be, or, if a Default has occurred, disclosing each such Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such Default.

Section 6.4 Copies of Other Reports.

(a) Promptly upon receipt thereof, copies of the management letter prepared in
connection with the annual audit referred to in Section 6.2 hereof.

(b) Promptly upon receipt thereof, copies of any adverse notice or report
regarding any License that would reasonably be expected to have a Materially
Adverse Effect.

(c) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding the business,
assets, liabilities, financial position, projections, results of operations or
business prospects of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.

(d) Prior to January 31st of each year, the annual budget for the Borrower and
its Subsidiaries, including, without limitation, on a consolidated basis,
forecasts of the income statement, the balance sheet, a cash flow statement and
the capital expenditure budget for such year, on a quarter by quarter basis.

(e) Promptly after the sending thereof, copies of all statements, reports and
other information which the Borrower sends to public security holders of the
Borrower generally or publicly files with the Securities and Exchange
Commission, but solely in the event that any such statement, report or
information has not been made publicly available by the Securities and Exchange
Commission on the EDGAR or similar system or by the Borrower on its internet
website.

Section 6.5 Notice of Litigation and Other Matters. Unless previously disclosed
in the public filings of the Borrower with the Securities and Exchange
Commission, notice specifying the nature and status of any of the following
events, promptly, but in any event not later than fifteen (15) days after the
occurrence of any of the following events becomes known to the Borrower:

(a) the commencement of all proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any

 

-31-



--------------------------------------------------------------------------------

arbitrator against the Borrower or any of its Subsidiaries or, to the extent
known to the Borrower, threatened against the Borrower or any of its
Subsidiaries, which would reasonably be expected to have a Materially Adverse
Effect;

(b) any material adverse change with respect to the business, assets,
liabilities, financial position, results of operations or business prospects of
the Borrower and its Subsidiaries, taken as a whole, other than changes which
have not had and would not reasonably be expected to have a Materially Adverse
Effect and other than changes in the industry in which the Borrower or any of
its Subsidiaries operates or the economy or business conditions in general;

(c) any Default, giving a description thereof and specifying the action proposed
to be taken with respect thereto; and

(d) the commencement or threatened commencement of any litigation regarding any
Plan or naming it or the trustee of any such Plan with respect to such Plan or
any action taken by the Borrower or any of its Subsidiaries or any ERISA
Affiliate of the Borrower to withdraw or partially withdraw from any Plan or to
terminate any Plan, that in each case would reasonably be expected to have a
Materially Adverse Effect.

ARTICLE 7 – NEGATIVE COVENANTS

So long as any of the Obligations are outstanding and unpaid:

Section 7.1 Indebtedness; Guaranties of the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur or otherwise become or remain obligated in respect of, or permit
to be outstanding, any Indebtedness (including, without limitation, any
Guaranty) except:

(a) Indebtedness existing on the date hereof and disclosed in the public filings
of the Borrower with the Securities and Exchange Commission and any refinancing,
extensions, renewals and replacements (including through open market purchases
and tender offers) of any such Indebtedness that do not (i) increase the
outstanding principal amount or accreted value thereof (or, in the case of open
market purchases and tender offers, exceed the current market value thereof)
plus any accrued interest thereon, the amount of any premiums and any costs and
expenses incurred to effect such refinancing, extension, renewal or replacement
or (ii) result in an earlier maturity date or decrease the weighted average life
thereof;

(b) Indebtedness owed to the Borrower or any of its Subsidiaries;

(c) Indebtedness existing at the time a Subsidiary of the Borrower (not having
previously been a Subsidiary) (i) becomes a Subsidiary of the Borrower or
(ii) is merged or consolidated with or into a Subsidiary of the Borrower;
provided that such Indebtedness is not created in contemplation of such merger
or consolidation;

(d) Indebtedness secured by Permitted Liens;

 

-32-



--------------------------------------------------------------------------------

(e) Capitalized Lease Obligations;

(f) (i) obligations under Hedge Agreements with respect to the Loans and
(ii) obligations under any Hedge Agreements with respect to Indebtedness (other
than the Loans); provided that such Hedge Agreements referred to in clause
(ii) hereof shall not be speculative in nature;

(g) Indebtedness of Subsidiaries of the Borrower, so long as (i) no Default or
Event of Default exists or would be caused thereby and (ii) the principal
outstanding amount of such Indebtedness at the time of its incurrence does not
exceed (when taken together with (x) the principal outstanding amount at such
time of Indebtedness incurred under Section 7.1(i) hereof (or portion thereof)
that is guaranteed by any Subsidiary of the Borrower and (y) the Attributable
Debt at such time relating to a transaction of the type described in Section 7.9
hereof entered into at any time after the Effective Date) $150,000,000 in the
aggregate;

(h) Indebtedness under (i) the SpectraSite CMBS Facility and (ii) any additional
CMBS Facilities entered into by the Borrower or any of its Subsidiaries
(including any increase of the SpectraSite CMBS Facility) so long as, in each
case after giving pro forma effect to such CMBS Facility, the Borrower is in
compliance with Sections 7.5, 7.6 and 7.7 hereof;

(i) other Indebtedness of the Borrower so long as, in each case after giving pro
forma effect to such other Indebtedness, the Borrower is in compliance with
Sections 7.5, 7.6 and 7.7 hereof;

(j) Guaranties by the Borrower of any of the foregoing except for the
Indebtedness set forth under Section 7.1(h) hereof; and

(k) Guaranties by any Subsidiary of the Borrower of any of the foregoing except
for the Indebtedness set forth under Section 7.1(h) hereof; provided that there
shall be no prohibition against Guaranties by any Subsidiaries of the Borrower
that (i) are special purposes entities directly involved in any CMBS Facilities
and (ii) have no material assets other than the direct or indirect Ownership
Interests in special purpose entities directly involved in such CMBS Facilities;
provided further that the principal outstanding amount of any Indebtedness set
forth in Section 7.1(i) hereof (or portion thereof) that is guaranteed by any
Subsidiary of the Borrower shall not exceed (when taken together with (i) the
principal outstanding amount at such time of Indebtedness incurred under
Section 7.1(g) hereof and (ii) the Attributable Debt at such time relating to a
transaction of the type described in Section 7.9 hereof entered into at any time
after the Effective Date) $150,000,000 in the aggregate.

Section 7.2 Limitation on Liens. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for (i) Liens securing the Obligations (if any), (ii) Permitted
Liens, and (iii) Liens securing Indebtedness permitted under Section 7.1(a) (but
only if and to the extent such Indebtedness (or the Indebtedness which was
refinanced, extended, renewed or replaced) is secured as of the date hereof),
(g), (h) or (k) hereof.

 

-33-



--------------------------------------------------------------------------------

Section 7.3 Liquidation, Merger or Disposition of Assets.

(a) Disposition of Assets. The Borrower shall not, and shall not permit any of
its Subsidiaries to, at any time sell, lease, abandon, or otherwise dispose of
any assets (other than assets disposed of in the ordinary course of business),
except for (i) the transfer of assets among the Borrower and its Subsidiaries
(excluding Subsidiaries of such Persons described in clause (b) of the
definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met) or the transfer of assets between or among the Borrower’s
Subsidiaries (excluding Subsidiaries of such Persons described in clause (b) of
the definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met), (ii) the transfer of assets by the Borrower or any of its
Subsidiaries to Unrestricted Subsidiaries representing an amount not to exceed,
in any given fiscal year, five percent (5%) of Adjusted EBITDA of the Borrower
and its Subsidiaries on a consolidated basis as of the last day of the
immediately preceding fiscal year, or (iii) the disposition of assets for fair
market value so long as no Default or Event of Default exists or will be caused
to occur as a result of such disposition; provided that the fair market value of
all such assets disposed of by the Borrower and its Subsidiaries during any
fiscal year shall not exceed fifteen percent (15%) of Consolidated Total Assets
as of the last day of the immediately preceding fiscal year. For the avoidance
of doubt, cash and cash equivalents shall not be considered assets subject to
the provisions of this Section 7.3(a).

(b) Liquidation or Merger. The Borrower shall not, at any time, liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up,
or enter into any merger or consolidation, other than (i) a merger or
consolidation among the Borrower and one or more of its Subsidiaries; provided,
however, that the Borrower is the surviving Person, (ii) in connection with an
Acquisition permitted hereunder effected by a merger in which the Borrower is
the surviving Person, or (iii) a merger or consolidation (including, without
limitation, in connection with an Acquisition permitted hereunder) among the
Borrower, on the one hand, and any other Person, on the other hand, where the
surviving Person (if other than the Borrower) (A) is a corporation, partnership,
or limited liability company organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, and (B) on the
effective date of such merger or consolidation expressly assumes, by
supplemental agreement, executed and delivered to the Administrative Agent, for
itself and on behalf of the Lenders, in form and substance reasonably
satisfactory to the Majority Lenders, all the Obligations of the Borrower under
the Notes, this Agreement and the other Loan Documents; provided, however, that,
in each case, no Default or Event of Default exists or would be caused thereby.

Section 7.4 Restricted Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any Restricted Payments; provided, however,
that the Borrower and its Subsidiaries may make Restricted Payments so long as
no Default or Event of Default exists or would be caused thereby.

Section 7.5 Senior Secured Leverage Ratio. (a) As of the end of each fiscal
quarter and (b) at the time of the incurrence of any Indebtedness, the Borrower
shall not permit the ratio of (i) Senior Secured Debt on such calculation date
to (ii) Adjusted EBITDA, as of the last day of such fiscal quarter, in the case
of clause (a) hereof, or as of the most recently completed fiscal

 

-34-



--------------------------------------------------------------------------------

quarter preceding the calculation date for which financial statements have been
delivered pursuant to Section 6.1 or 6.2 hereof, in the case of clause
(b) hereof, to be greater than 3.00 to 1.00.

Section 7.6 Total Borrower Leverage Ratio. (a) As of the end of each fiscal
quarter and (b) at the time of the incurrence of any Indebtedness, the Borrower
shall not permit the ratio of (i) Total Debt on such calculation date to
(ii) Adjusted EBITDA, as of the last day of such fiscal quarter, in the case of
clause (a) hereof, or as of the most recently completed fiscal quarter preceding
the calculation date for which financial statements have been delivered pursuant
to Section 6.1 or 6.2 hereof, in the case of clause (b) hereof, to be greater
than 6.00 to 1.00.

Section 7.7 Interest Coverage Ratio. As of the end of each fiscal quarter, based
upon the financial statements delivered pursuant to Section 6.1 or 6.2 hereof
for such quarter, the Borrower shall maintain a ratio of (a) Adjusted EBITDA as
of the end of such fiscal quarter to (b) Interest Expense for the twelve
(12) month period then ending, of not less than 2.50 to 1.00.

Section 7.8 Affiliate Transactions. Except as specifically provided herein
(including, without limitation, Sections 7.1, 7.3 and 7.4 hereof), investments
of cash and cash equivalents in Unrestricted Subsidiaries, and as may be
disclosed in the public filings of the Borrower with the Securities and Exchange
Commission prior to the Effective Date, the Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time engage in any transaction with an
Affiliate, other than between or among the Borrower and/or any Subsidiaries of
the Borrower, or make an assignment or other transfer of any of its properties
or assets to any Affiliate, on terms less advantageous in any material respect
to the Borrower or such Subsidiary than would be the case if such transaction
had been effected with a non-Affiliate.

Section 7.9 Sales and Leasebacks. The Borrower shall not and shall not permit
any of its Subsidiaries to enter into, any arrangement, directly or indirectly,
with any third party whereby the Borrower or any of its Subsidiaries shall sell
or transfer any property, real or personal, whether now owned or hereafter
acquired, and whereby the Borrower or any of its Subsidiaries shall then or
thereafter rent or lease as lessee such property or any part thereof or other
property which the Borrower or any of its Subsidiaries intend to use for
substantially the same purpose or purposes as the property sold or transferred,
except for such arrangements for fair market value; provided, however, that the
Attributable Debt at any time relating to a transaction of the type described in
this Section 7.9 entered into at any time after the Effective Date shall not
exceed (when taken together with (a) the principal outstanding amount at such
time of Indebtedness incurred under Section 7.1(i) hereof (or portion thereof)
that is guaranteed by any Subsidiary of the Borrower and (b) the principal
outstanding amount at such time of Indebtedness incurred under Section 7.1(g)
hereof) $150,000,000 in the aggregate.

Section 7.10 Restrictive Agreements. The Borrower shall not, nor shall the
Borrower permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon the ability of any Subsidiary of the
Borrower to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary of the Borrower; provided that (i) the foregoing shall not
apply to restrictions and

 

-35-



--------------------------------------------------------------------------------

conditions imposed by Applicable Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower pending such sale; provided that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions and conditions contained in any instrument governing Indebtedness
or Ownership Interests of a Person acquired by the Borrower or any of its
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred, or such Ownership Interests were issued, in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the property or assets of the Person so
acquired, and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of those instruments;
provided that the encumbrances or restrictions contained in any such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings, taken as whole, are not materially more
restrictive than the encumbrances or restrictions contained in instruments as in
effect on the date of acquisition, (iv) the foregoing shall not apply to
restrictions and conditions on cash or other deposits or net worth imposed by
customers or lessors under contracts or leases entered into in the ordinary
course of business, (v) the foregoing shall not apply to restrictions and
conditions imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder, (vi) the foregoing shall
not apply to restrictions and conditions imposed by contracts or leases entered
into in the ordinary course of business by the Borrower or any of its
Subsidiaries with such Person’s customers, lessors or suppliers and (vii) the
foregoing shall not apply to restrictions and conditions imposed upon the
“borrower”, “issuer”, “guarantor”, “pledgor” or “lender” entities under CMBS
Facilities permitted under Section 7.1(h) hereof or which arise in connection
with any payment default regarding Indebtedness otherwise permitted under
Section 7.1 hereof.

ARTICLE 8 – DEFAULT

Section 8.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any governmental or
non-governmental body:

(a) any representation or warranty made under this Agreement shall prove to be
incorrect in any material respect when made or deemed to be made pursuant to
Section 4.2 hereof;

(b) the Borrower shall default in the payment of (i) any interest hereunder or
under any of the Notes or fees or other amounts payable to the Lenders and the
Administrative Agent under any of the Loan Documents, or any of them, when due,
and such Default shall not be cured by payment in full within three (3) Business
Days from the due date or (ii) any principal hereunder or under any of the Notes
when due;

 

-36-



--------------------------------------------------------------------------------

(c) the Borrower or any Material Subsidiary, as applicable, shall default in the
performance or observance of any agreement or covenant contained in Sections
5.8, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7 and 7.10 hereof;

(d) the Borrower or any of its Subsidiaries, as applicable, shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere in this Section 8.1, and such
default shall not be cured within a period of thirty (30) days (or with respect
to Sections 5.3, 5.4, 5.5, 5.6, 6.4, 6.5, 7.8 and 7.9 hereof, such longer period
not to exceed sixty (60) days if such default is curable within such period and
the Borrower is proceeding in good faith with all diligent efforts to cure such
default) from the later of (i) occurrence of such Default and (ii) the date on
which such Default became known to the Borrower;

(e) there shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Section 8.1) by the Borrower, which shall not be cured within a period of
thirty (30) days (or such longer period not to exceed sixty (60) days if such
default is curable within such period and the Borrower is proceeding in good
faith with all diligent efforts to cure such default) from the date on which
such default became known to any of the Borrower;

(f) there shall be entered and remain unstayed a decree or order for relief in
respect of the Borrower or any Material Subsidiary Group under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable Federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any Material Subsidiary Group, or of any substantial
part of their respective properties, or ordering the winding-up or liquidation
of the affairs of the Borrower or any Material Subsidiary Group; or an
involuntary petition shall be filed against the Borrower or any Material
Subsidiary Group, and (i) such petition shall not be diligently contested, or
(ii) any such petition shall continue undismissed or unstayed for a period of
ninety (90) consecutive days;

(g) the Borrower or any Material Subsidiary Group shall file a petition, answer
or consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable Federal or state
bankruptcy law or other similar law, or the Borrower or any Material Subsidiary
Group shall consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any Material Subsidiary Group or of any
substantial part of their respective properties, or the Borrower or any Material
Subsidiary Group shall fail generally to pay their respective debts as they
become due or shall be adjudicated insolvent; or the Borrower or any Material
Subsidiary Group shall take any action in furtherance of any such action;

(h) a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by

 

-37-



--------------------------------------------------------------------------------

any court against the Borrower or any Material Subsidiary Group for the payment
of money which exceeds singly, or in the aggregate with other such judgments,
$25,000,000.00, or a warrant of attachment or execution or similar process shall
be issued or levied against property of the Borrower or any Material Subsidiary
Group which, together with all other such property of the Borrower or any
Material Subsidiary Group subject to other such process, exceeds in value
$25,000,000.00 in the aggregate, and if, within thirty (30) days after the
entry, issue or levy thereof, such judgment, warrant or process shall not have
been paid or discharged or stayed pending appeal or removed to bond, or if,
after the expiration of any such stay, such judgment, warrant or process, shall
not have been paid or discharged or removed to bond;

(i) except to the extent that would not reasonably be expected to have a
Materially Adverse Effect collectively or individually, (i) there shall be at
any time any “accumulated funding deficiency,” as defined in ERISA or in
Section 412 of the Code, with respect to any Plan maintained by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or to which the Borrower, any of
its Subsidiaries or any ERISA Affiliate has any liabilities, or any trust
created thereunder; (ii) a trustee shall be appointed by a United States
District Court to administer any such Plan; (iii) PBGC shall institute
proceedings to terminate any such Plan; (iv) the Borrower, any of its
Subsidiaries or any ERISA Affiliate shall incur any liability to PBGC in
connection with the termination of any such Plan; or (v) any Plan or trust
created under any Plan of the Borrower, any of its Subsidiaries or any ERISA
Affiliate shall engage in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan or trust to material tax or penalty on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code;

(j) there shall occur (i) any acceleration of the maturity of any Indebtedness
of the Borrower or any Material Subsidiary in an aggregate principal amount
exceeding $25,000,000.00, or, as a result of a failure to comply with the terms
thereof, such Indebtedness shall otherwise have become due and payable prior to
its scheduled maturity; or (ii) any failure to make any payment when due (after
any applicable grace period) with respect to any Indebtedness of the Borrower or
any Material Subsidiary (other than the Obligations) in an aggregate principal
amount exceeding $25,000,000.00; provided that in no event shall any of the
foregoing apply to Indebtedness of any Subsidiary of the Borrower that is
designated as of the Effective Date as an “Unrestricted Subsidiary” under the
indentures governing the February 2004 Senior Notes or October 2004 Senior
Notes;

(k) any material Loan Document or any material provision thereof, shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by the Borrower or by any
governmental authority having jurisdiction over the Borrower seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or the Borrower shall deny that it has
any liability or obligation for the payment of principal or interest purported
to be created under any Loan Document (other than in accordance with its terms);
or

(l) there shall occur any Change of Control.

 

-38-



--------------------------------------------------------------------------------

Section 8.2 Remedies.

(a) If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(f) or (g) hereof) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Majority Lenders but
subject to Section 9.8 hereof, shall (i) terminate the Commitments (to the
extent the Commitments are still in effect at such time) and/or (ii) declare the
principal of and interest on the Loans and the Notes, if any, and all other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes and any other Loan Documents to be forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement, the Notes or any other Loan
Document to the contrary notwithstanding.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(f) or (g) hereof, all principal, interest and other amounts due
hereunder and under the Notes, and all other Obligations, shall thereupon and
concurrently therewith become due and payable, the Commitments shall forthwith
terminate (to the extent the Commitments are still in effect at such time) and
the principal amount of the Loans outstanding hereunder shall bear interest at
the Default Rate, all without any action by the Administrative Agent, the
Lenders, the Majority Lenders or any of them, and without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or in the other Loan Documents to the contrary
notwithstanding.

(c) Upon acceleration of the Loans, as provided in Section 8.2(a) or (b) hereof,
the Administrative Agent and the Lenders shall have all of the post-default
rights granted to them, or any of them, as applicable under the Loan Documents
and under Applicable Law.

(d) The rights and remedies of the Administrative Agent and the Lenders
hereunder shall be cumulative, and not exclusive.

Section 8.3 Payments Subsequent to Declaration of Event of Default. Subsequent
to the acceleration of the Loans under Section 8.2 hereof, payments and
prepayments under this Agreement made to the Administrative Agent and the
Lenders or otherwise received by any of such Persons shall be paid over to the
Administrative Agent (if necessary) and distributed by the Administrative Agent
as follows: first, to the Administrative Agent’s and Lenders’ reasonable costs
and expenses, if any, incurred in connection with the collection of such payment
or prepayment, including, without limitation, all amounts under Section 11.2(b)
hereof; second, to the Administrative Agent for any fees hereunder or under any
of the other Loan Documents then due and payable; third, to the Lenders pro rata
on the basis of their respective unpaid principal amounts, for the payment of
any unpaid interest which may have accrued on the Obligations and any fees
hereunder or under any of the other Loan Documents then due and payable; fourth,
to the Lenders pro rata until all Loans have been paid in full for the payment
of the Loans (including the aforementioned obligations under Hedge Agreements);
fifth, to the Lenders pro rata on the basis of their respective unpaid amounts,
for the payment of any other unpaid Obligations; and sixth, to the Borrower or
as otherwise required by Applicable Law.

 

-39-



--------------------------------------------------------------------------------

ARTICLE 9 – THE ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authorization. Each Lender hereby appoints and
authorizes, and hereby agrees that it will require any transferee of any of its
interest in its portion of the Loans and in its Note, if any, to appoint and
authorize, the Administrative Agent to take such actions as its agent on its
behalf and to exercise such powers hereunder and under the other Loan Documents
as are delegated by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. Neither the Administrative Agent, nor any of
its respective directors, officers, employees or agents, shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct as
determined by a final, non-appealable judicial order of a court of competent
jurisdiction.

Section 9.2 Interest Holders. The Administrative Agent may treat each Lender, or
the Person designated in the last notice filed with the Administrative Agent, as
the holder of all of the interests of such Lender in its portion of the Loans
and in its Note, if any, until written notice of transfer, signed by such Lender
(or the Person designated in the last notice filed with the Administrative
Agent) and by the Person designated in such written notice of transfer, in form
and substance satisfactory to the Administrative Agent, shall have been filed
with the Administrative Agent.

Section 9.3 Consultation with Counsel. The Administrative Agent may consult with
Kilpatrick Stockton LLP, Atlanta, Georgia, special counsel to the Administrative
Agent, or with other legal counsel selected by it and shall not be liable for
any action taken or suffered by it in good faith in consultation with the
Majority Lenders and in reasonable reliance on such consultations.

Section 9.4 Documents. The Administrative Agent shall be under no duty to
examine, inquire into, or pass upon the validity, effectiveness or genuineness
of this Agreement, any Note, any other Loan Document, or any instrument,
document or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.

Section 9.5 Administrative Agent and Affiliates. With respect to the Commitments
and the Loans, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender, and the Administrative Agent and Affiliates of
the Administrative Agent may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower, any of its Subsidiaries or
other Affiliates of, or Persons doing business with, the Borrower, any of its
Subsidiaries or other Affiliates, as if they were not affiliated with the
Administrative Agent and without any obligation to account therefor.

Section 9.6 Responsibility of the Administrative Agent. The duties and
obligations of the Administrative Agent under this Agreement are only those
expressly set forth in this Agreement. The Administrative Agent shall be
entitled to assume that no Default or Event of Default has occurred and is
continuing unless it has actual knowledge, or has been notified in

 

-40-



--------------------------------------------------------------------------------

writing by the Borrower, of such fact, or has been notified by a Lender in
writing that such Lender considers that a Default or an Event of Default has
occurred and is continuing, and such Lender shall specify in detail the nature
thereof in writing. The Administrative Agent shall not be liable hereunder for
any action taken or omitted to be taken except for its own respective gross
negligence or willful misconduct as determined by a final, non-appealable
judicial order of a court of competent jurisdiction. The Administrative Agent
shall provide each Lender with copies of such documents received from the
Borrower as such Lender may reasonably request.

Section 9.7 Action by the Administrative Agent.

(a) The Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless any of the Administrative Agent shall have been instructed by the
Majority Lenders (or, where expressly required, all Lenders) to exercise or
refrain from exercising such rights or to take or refrain from taking such
action; provided, however, that the Administrative Agent shall not exercise any
rights under Section 8.2(a) hereof without the request of the Majority Lenders
(or, where expressly required, all the Lenders), unless time is of the essence,
in which case, such action can be taken at the discretion of the Administrative
Agent. The Administrative Agent shall incur no liability under or in respect of
this Agreement with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment or which may seem to it to be necessary
or desirable in the circumstances, except for its gross negligence or willful
misconduct as determined by a final, non-appealable judicial order of a court
having jurisdiction over the subject matter.

(b) The Administrative Agent shall not be liable to the Lenders or to any Lender
or to the Borrower, any of its Subsidiaries or any other obligor under any Loan
Document in acting or refraining from acting under this Agreement or any other
Loan Document in accordance with the instructions of the Majority Lenders (or,
where expressly required, all of the Lenders), and any action taken or failure
to act pursuant to such instructions shall be binding on all of the Lenders,
except for its gross negligence or willful misconduct as determined by a final,
non-appealable judicial order of a court having jurisdiction over the subject
matter. The Administrative Agent shall not be obligated to take any action which
is contrary to law or which would in its reasonable opinion subject it to
liability.

Section 9.8 Notice of Default or Event of Default. In the event that the
Administrative Agent or any Lender shall acquire actual knowledge, or shall have
been notified, of any Default or Event of Default, the Administrative Agent or
such Lender shall promptly notify the Lenders (provided, however, that the
failure to give such notice shall not result in any liability on the part of
such Lender or the Administrative Agent), and the Administrative Agent shall
take such action and assert such rights under this Agreement and the other Loan
Documents as the Majority Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting pursuant to any such request. If the Majority Lenders shall fail to
request the Administrative Agent to take action or to assert rights under this
Agreement or any other Loan Documents in respect of any Default or Event of
Default within ten (10) days after their receipt of the notice of any Default or
Event of Default from the Administrative Agent

 

-41-



--------------------------------------------------------------------------------

or any Lender, or shall request inconsistent action with respect to such Default
or Event of Default, the Administrative Agent may, but shall not be required to,
take such action and assert such rights (other than rights under Article 8
hereof) as it deems in its discretion to be advisable for the protection of the
Lenders, except that, if the Majority Lenders have instructed the Administrative
Agent not to take such action or assert such right, in no event shall the
Administrative Agent act contrary to such instructions, unless time is of the
essence, in which case, the Administrative Agent may act in accordance with its
reasonable discretion.

Section 9.9 Responsibility Disclaimed. The Administrative Agent shall not be
under any liability or responsibility whatsoever as the Administrative Agent:

(a) to the Borrower or any other Person as a consequence of any failure or delay
in performance by, or any breach by, any Lender or Lenders of any of its or
their obligations under this Agreement;

(b) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by, (i) the Borrower of any of its obligations
under this Agreement or the Notes or any other Loan Document, or (ii) any
Subsidiary of the Borrower or any other obligor under any other Loan Document;

(c) to any Lender or Lenders, for any statements, representations or warranties
in this Agreement, or any other document contemplated by this Agreement or any
information provided pursuant to this Agreement, any other Loan Document, or any
other document contemplated by this Agreement, or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, the Notes, any
other Loan Document, or any other document contemplated by this Agreement; or

(d) to any Person for any act or omission other than that arising from gross
negligence or willful misconduct of the Administrative Agent as determined by a
final, non-appealable judicial order of a court of competent jurisdiction.

Section 9.10 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) pro rata according to their
respective Commitment/Loan Percentage, from and against any and all liabilities,
obligations, losses (other than the loss of principal, interest and fees
hereunder in the event of a bankruptcy or out-of-court ‘work-out’ of the Loans),
damages, penalties, actions, judgments, suits, or reasonable out-of-pocket
costs, expenses (including, without limitation, fees and disbursements of
experts, agents, consultants and counsel), or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement,
any other Loan Document, or any other document contemplated by this Agreement or
any other Loan Document or any action taken or omitted by the Administrative
Agent under this Agreement, any other Loan Document, or any other document
contemplated by this Agreement, except that no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, or reasonable out-of-pocket
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent as determined by a final, non-appealable
judicial order of a court having jurisdiction over the subject matter.

 

-42-



--------------------------------------------------------------------------------

Section 9.11 Credit Decision. Each Lender confirms that:

(a) in making its decision to enter into this Agreement and to make its portion
of the Loans it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower and that it has
made an independent credit judgment, and that it has not relied upon the
Administrative Agent or information provided by the Administrative Agent (other
than information provided to the Administrative Agent by the Borrower and
forwarded by the Administrative Agent to the Lenders); and

(b) so long as any portion of the Loans remains outstanding or such Lender has
an obligation to make its portion of Advances hereunder, it will continue to
make its own independent evaluation of the financial condition and affairs of
the Borrower.

Section 9.12 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower and may be removed at any time for cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, prior to a Default, be subject to the consent of the
Borrower, acting reasonably. If (a) no successor Administrative Agent shall have
been so appointed by the Majority Lenders or (b) appointed, no successor
Administrative Agent shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gave notice of resignation or
the Majority Lenders removed the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a commercial bank organized
under the laws of the United States of America or any political subdivision
thereof which has combined capital and reserves in excess of $250,000,000.00 and
which shall be reasonably acceptable to the Borrower. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent the provisions of this Article shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Administrative Agent. In the event that the
Administrative Agent or any of its respective Affiliates ceases to be a Lender
hereunder, such Person shall resign its agency hereunder.

Section 9.13 Delegation of Duties. The Administrative Agent may execute any of
its duties under the Loan Documents by or through agents or attorneys selected
by it using reasonable care, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

 

-43-



--------------------------------------------------------------------------------

Section 9.14 No Responsibilities of the Agents. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Syndication Agent and the Co-Lead Arrangers (as set forth on the cover page
hereof) shall not have any duties or responsibilities, nor shall the Syndication
Agent or any of the Co-Lead Arrangers have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Syndication Agent or any of the Co-Lead Arrangers.

ARTICLE 10 – CHANGES IN CIRCUMSTANCES

AFFECTING LIBOR ADVANCES AND INCREASED COSTS

Section 10.1 LIBOR Basis Determination Inadequate or Unfair. If with respect to
any proposed LIBOR Advance for any Interest Period, the Administrative Agent
determines after consultation with the Lenders that adequate and fair means do
not exist for determining the LIBOR Basis, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Lenders, whereupon until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such situation no longer exist, the obligations of any affected Lender
to make its portion of such LIBOR Advances shall be suspended and each affected
Lender shall make its portion of such LIBOR Advance as a Base Rate Advance.

Section 10.2 Illegality. If, after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Effective Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall make it unlawful or
impossible for any Lender to make, maintain or fund its portion of LIBOR
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Upon receipt of such notice, notwithstanding anything contained
in Article 2 hereof, the Borrower shall repay in full the then outstanding
principal amount of such Lender’s portion of each affected LIBOR Advance,
together with accrued interest thereon, on either (a) the last day of the then
current Interest Period applicable to such affected LIBOR Advances if such
Lender may lawfully continue to maintain and fund its portion of such LIBOR
Advance to such day or (b) immediately if such Lender may not lawfully continue
to fund and maintain its portion of such affected LIBOR Advances to such day.
Concurrently with repaying such portion of each affected LIBOR Advance, the
Borrower may borrow a Base Rate Advance from such Lender, whether or not it
would have been entitled to effect such borrowing, and such Lender shall make
such Advance, if so requested, in an amount such that the outstanding principal
amount of the Advance shall equal the outstanding principal amount of the
affected LIBOR Advance of such Lender immediately prior to such repayment.

 

-44-



--------------------------------------------------------------------------------

Section 10.3 Increased Costs and Additional Amounts.

(a) If after the date hereof, the adoption of any Applicable Law, or any change
in any Applicable Law (whether adopted before or after the Effective Date), or
any interpretation or change in interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or compliance by any Lender with any
directive issued after the Effective Date (whether or not having the force of
law) of any such authority, central bank or comparable agency:

(i) shall subject any Lender to any Tax with respect to its obligation to make
its portion of LIBOR Advances, or its portion of other Advances, or shall change
the basis of taxation of payments to any Lender of the principal of or interest
on its portion of LIBOR Advances or in respect of any other amounts due under
this Agreement, or its obligation to make its portion of Advances (except for
changes with respect to Taxes imposed on the revenues or net income of such
Lender, and except for any Taxes referred to in Section 10.3(b) hereof); or

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, capital adequacy, assessment or other requirement or condition
against assets of, deposits with or for the account of, or commitments or credit
extended by, any Lender or shall impose on any Lender or the London interbank
borrowing market any other condition affecting its obligation to make its
portion of such LIBOR Advances or its portion of existing Advances;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any of its portion of LIBOR Advances, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement or
under its Note, if any, with respect thereto, then, within ten (10) days after
demand by such Lender, the Borrower agrees to pay to such Lender such additional
amount or amounts as will compensate such Lender on an after-tax basis for such
increased costs.

(b) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income or other similar taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Taxes”), now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority, excluding
any Taxes imposed on a Lender by reason of any connection between the Lender and
the taxing jurisdiction other than executing, delivering, performing or
enforcing this Agreement and receiving payments hereunder. If any such
non-excluded Taxes (collectively, the “Non-Excluded Taxes”) are required to be
withheld or deducted from any such payment, the Borrower shall pay such
additional amounts as may be necessary to ensure that the net amount actually
received by a Lender after such withholding or deduction is equal to the amount
that the Lender would have received had no such withholding or deduction been
required; provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender if such Lender may lawfully comply with
the requirements of

 

-45-



--------------------------------------------------------------------------------

Section 2.10 hereof and fails to do so. Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fail to
remit to the Administrative Agent the required receipts or other documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as result of any such failure. The Borrower
shall make any payments required pursuant to the immediately preceding sentence
within thirty (30) days after receipt of written demand therefor from the
Administrative Agent or any Lender, as the case may be. The agreements set forth
in this Section 10.3 shall survive the termination of this Agreement and the
payment and performance of all Obligations. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 10.3 and will designate a different lending office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the reasonable judgment of such Lender made in
good faith, be otherwise disadvantageous to such Lender. Notwithstanding any
provision herein to the contrary, the Borrower shall have no obligation to pay
to any Lender any amount which the Borrower is liable to withhold due to the
failure of such Lender to file any statement of exemption required under the
Code in order to permit the Borrower to make payments to such Lender without
such withholding.

(c) Any Lender claiming compensation under this Section 10.3 shall provide the
Borrower with a written certificate setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor in reasonable
detail. Such certificate shall be presumptively correct absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. If any Lender demands compensation under this Section 10.3,
the Borrower may at any time, upon at least three (3) Business Days’ prior
notice to such Lender, Convert or Continue in full such Lender’s portion of the
then outstanding LIBOR Advances to Base Rate Advances or LIBOR Advances not so
affected, as the case may be. On the Payment Date immediately following such
Conversion or Continuation of such outstanding LIBOR Advances, the Borrower
shall pay accrued interest and fees thereon to the date thereof together with
any reimbursement required under Section 2.7 hereof and this Section 10.3.

(d) The Borrower shall pay any present or future stamp, transfer or documentary
Taxes or any other excise or property Taxes that may be imposed in connection
with the execution, delivery or registration of this Agreement or any other Loan
Documents.

Section 10.4 Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 hereof suspending the obligation of any Lender to
make its portion of any type of LIBOR Advance, or requiring such Lender’s
portion of LIBOR Advances to be repaid or prepaid, then, unless and until such
Lender notifies the Borrower that the circumstances giving rise to such
repayment no longer apply, all amounts which would otherwise be made by such
Lender as its portion of LIBOR Advances shall be instead as Base Rate Advances,
unless otherwise notified by the Borrower.

 

-46-



--------------------------------------------------------------------------------

Section 10.5 Claims for Increased Costs and Taxes; Replacement Lenders. In the
event that any Lender shall decline to make LIBOR Advances pursuant to Sections
10.1 and 10.2 hereof or shall have notified the Borrower that it is entitled to
claim compensation pursuant to Section 10.3, 2.6, 2.7 or 2.9 hereof or is unable
to complete the form required or is subject to withholding on account of any Tax
(each such lender being an “Affected Lender”), the Borrower at its own cost and
expense may designate a replacement lender (a “Replacement Lender”) to assume
the Commitment (to the extent the Commitments are still in effect at such time)
and the obligations of any such Affected Lender hereunder, and to purchase the
outstanding Loans of such Affected Lender and such Affected Lender’s rights
hereunder and with respect thereto, and within ten (10) Business Days of such
designation the Affected Lender shall (a) sell to such Replacement Lender,
without recourse upon, warranty by or expense to such Affected Lender, by way of
an Assignment and Assumption Agreement substantially in the form of Exhibit E
attached hereto, for a purchase price equal to (unless such Lender agrees to a
lesser amount) the outstanding principal amount of the Loans of such Affected
Lender, plus all interest accrued and unpaid thereon and all other amounts owing
to such Affected Lender hereunder, including without limitation, payment by the
Borrower of any amount which would be payable to such Affected Lender pursuant
to Section 2.7 hereof (provided that the administrative fee set forth in
Section 11.4(c)(iii) shall not apply to an assignment described in this clause
(a)), and (b) assign the Commitment or Loans, as applicable, of such Affected
Lender and upon such assumption and purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement and shall no longer have any obligations or rights hereunder
(other than any obligations or rights which according to this Agreement shall
survive the termination of this Agreement and the payment and performance of all
Obligations).

ARTICLE 11 – MISCELLANEOUS

Section 11.1 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications under this Agreement and the other Loan Documents (unless
otherwise specifically stated therein) shall be in writing and shall be
delivered by (1) hand, (2) overnight courier service, (3) mailed by certified or
registered mail, or (4) sent by telecopy, as follows:

(i) If to the Borrower, to it at:

American Tower Corporation

116 Huntington Avenue

Boston, Massachusetts 02116

Attn: Chief Financial Officer and General Counsel

Telecopy No.: (617) 375-7575

 

-47-



--------------------------------------------------------------------------------

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attn: Robert P. Davis, Esq.

Telecopy No.: (212) 225-3999

(ii) If to the Administrative Agent, to it at:

Toronto Dominion (Texas) LLC,

as Administrative Agent

77 King Street West

18th Floor

Toronto, Ontario

Canada M5K 1A2

Attn.: Alice Mare and Elhamy Khalil

Telecopy No.: (416) 307-3826

with a copy to:

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, New York 10004-2413

Attn: Padmini Persaud

Telecopy No.: (212) 623-1310

TD Securities (USA) LLC

31 West 52nd Street

New York, New York 10019-6101

Attn: David Perlman

Telecopy No.: (212) 827-7232

and with a copy to:

Kilpatrick Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, Georgia 30309-4530

Attn: Douglas S. Gosden, Esq.

Telecopy No.: (404) 541-3112

(iii) If to the Lenders, to them at the addresses set forth beside their names
as set forth in Schedule 1 attached hereto.

The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.

 

-48-



--------------------------------------------------------------------------------

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ written notice of such change
to the other parties. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(c) For purposes of this Agreement, delivery may also be made by the posting of
any required documents, reports, certificates, or other information to the
Intralinks system or any other electronic distribution system to which all
Lenders have access and provided that all Lenders are notified in writing (or
electronically) that such posting has occurred. The Borrower acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) Intralinks, or any other electronic platform, is provided “as
is” and “as available” and (iii) neither the Administrative Agent nor any of its
Affiliates warrants the accuracy, adequacy or completeness of Intralinks, or any
other electronic platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with Intralinks or any other electronic
platform.

(d) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on
(i) the date of receipt if delivered by hand or overnight courier service or
sent by telecopy or electronic mail, (ii) the date of posting if made through
Intralinks or any other electronic platform, or (iii) on the date five
(5) Business Days after dispatch by registered mail if mailed, or an earlier
date if sooner received, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 11.1.

Section 11.2 Expenses. The Borrower will promptly pay, or reimburse:

(a) all reasonable out-of-pocket expenses of the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder any amendments, waivers and consents associated
therewith, including, without limitation, the reasonable fees and disbursements
of Kilpatrick Stockton LLP, Atlanta, Georgia, special counsel for the
Administrative Agent; and

(b) all reasonable out-of-pocket costs and expenses of the Administrative Agent,
the Lenders and the Syndication Agent of enforcement under this Agreement or the
other Loan Documents and all reasonable out-of-pocket costs and expenses of
collection if an Event of Default occurs in the payment of the Notes, which in
each case shall include, without limitation, reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent, each of the Lenders and the
Syndication Agent.

Section 11.3 Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the

 

-49-



--------------------------------------------------------------------------------

Administrative Agent, the Majority Lenders and the Lenders, or any of them, in
exercising any right, shall operate as a waiver of such right. No waiver of any
provision of this Agreement or consent to any departure by the Borrower or any
of its Subsidiaries therefrom shall in any event be effective unless the same
shall be permitted by Section 11.11, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

Section 11.4 Assignment and Participation.

(a) The Borrower may not assign or transfer any of its rights or obligations
hereunder, under the Notes or under any other Loan Document without the prior
written consent of each Lender.

(b) Each Lender may at any time sell assignments or participations of up to one
hundred percent (100%) of its interest hereunder to (i) one (1) or more
Affiliates of such Lender (provided, however, that if such Affiliate is not a
financial institution, such Lender shall be obligated to repurchase such
assignment if such Affiliate is unable to honor its obligations hereunder),
(ii) any Federal Reserve Bank as collateral security pursuant to Regulation A of
the Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Bank (provided, however, that no such assignment
shall relieve such Lender from its obligations hereunder) or (iii) any Person
who is a Lender on such date. Notwithstanding the foregoing, no assignee of, or
participant with respect to, any interest sold hereunder pursuant to this
Section 11.4(b) shall be entitled to receive any greater payment under
Section 10.3 than the applicable Lender would have been entitled to receive with
respect to the interest sold.

(c) Each Lender may at any time sell assignments or participations to one or
more Persons pursuant to which each Lender may assign or participate its
interest under this Agreement and the other Loan Documents, including its
interest in any particular Advance or portion thereof; provided, however, that
(1) all assignments (other than assignments described in Section 11.4(b) hereof)
shall be in minimum principal amounts of the lesser of (X) $1,000,000.00 or
(Y) the amount of such Lender’s Loans and (2) all assignments and participations
(other than assignments and participations described in Section 11.4(b) hereof)
hereunder shall be subject to the following additional terms and conditions:

(i) no assignment shall be sold without the prior consent of the Administrative
Agent and, prior to the occurrence and continuation of a Default or Event of
Default, the consent of the Borrower, in each case, which consent shall not be
unreasonably withheld, delayed or conditioned;

(ii) any Person purchasing a participation or an assignment of any portion of
the Loans from any Lender shall be required to represent and warrant that its
purchase shall not constitute a “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code);

 

-50-



--------------------------------------------------------------------------------

(iii) the Borrower, the Lenders, and the Administrative Agent agree that
assignments permitted hereunder (including the assignment of any Advance or
portion thereof) may be made with all voting rights, and shall be made pursuant
to an Assignment and Assumption Agreement substantially in the form of Exhibit E
attached hereto, and an administrative fee of $3,500.00 shall be payable to the
Administrative Agent either by the assigning Lender or the assignee thereof at
the time of any assignment under this Section 11.4(c);

(iv) no participation agreement shall confer any rights under this Agreement or
any other Loan Document to any purchaser thereof, or relieve any issuing Lender
from any of its obligations under this Agreement, and all actions hereunder
shall be conducted as if no such participation had been granted; provided,
however, that any participation agreement may confer on the participant the
right to approve or disapprove items requiring consent pursuant to Section 11.11
(a)(ii) hereof of an affected Lender for the Loans to which such participation
agreement applies;

(v) each Lender agrees to provide the Administrative Agent and the Borrower with
prompt written notice of any issuance of assignments of its interests hereunder;

(vi) no assignment, participation or other transfer of any rights hereunder or
under the Notes shall be effected that would result in any interest requiring
registration under the Securities Act of 1933, as amended, or qualification
under any state securities law;

(vii) no such assignment may be made to any bank or other financial institution
(x) with respect to which a receiver or conservator (including, without
limitation, the Federal Deposit Insurance Corporation, the Resolution Trust
Company or the Office of Thrift Supervision) has been appointed or (y) that is
not “adequately capitalized” (as such term is defined in Section 131(b)(1)(B) of
the Federal Deposit Insurance Corporation Improvement Act as in effect on the
Effective Date); and

(viii) each Lender shall, and shall cause each of its assignees to, provide to
the Administrative Agent on or prior to the effective date of any assignment an
appropriate Internal Revenue Service form as provided in Section 2.10 or as
otherwise required by Applicable Law supporting such Lender’s or assignee’s
position that no withholding by the Borrower or the Administrative Agent for
United States income tax payable by such Lender or assignee in respect of
amounts received by it hereunder is required. No assignment shall confer any
rights to receive any greater payments under Section 10.3 than the applicable
Lender would have been entitled to receive with respect to the interest
assigned.

(d) Except as specifically set forth in Section 11.4(b) or (c) hereof, nothing
in this Agreement or the Notes, expressed or implied, is intended to or shall
confer on any Person other than the respective parties hereto and thereto and
their successors and assignees permitted hereunder and thereunder any benefit or
any legal or equitable right, remedy or other claim under this Agreement or the
Notes.

 

-51-



--------------------------------------------------------------------------------

(e) In the case of any participation, all amounts payable by the Borrower under
the Loan Documents shall be calculated and made in the manner and to the parties
hereto as if no such participation had been sold.

(f) The provisions of this Section 11.4 shall not apply to any purchase of
participations among the Lenders pursuant to Section 2.8 hereof.

(g) The Administrative Agent, acting, for this purpose only, as agent of the
Borrower shall maintain, at no extra charge to the Borrower, a register (the
“Register”) at the address to which notices to the Administrative Agent are to
be sent under Section 11.1 hereof on which Register the Administrative Agent
shall enter the name, address and taxpayer identification number (if provided)
of the registered owner of the Loans evidenced by a Note or, upon the request of
the registered owner, for which a Note has been requested. Except as set forth
in Section 11.4(b)(ii) hereof, a Note and the Loans evidenced thereby may be
assigned or otherwise transferred in whole or in part only by registration of
such assignment or transfer of such Note and the Loans evidenced thereby on the
Register. Except as set forth in Section 11.4(b)(ii) hereof, any assignment or
transfer of all or part of such Loans and the Note evidencing the same shall be
registered on the Register only upon compliance with the other provisions of
this Section 11.4 and surrender for registration of assignment or transfer of
the Note evidencing such Loans, duly endorsed by (or accompanied by a written
instrument of assignment or transfer duly executed by) the registered owner
thereof, and thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s) and, if
less than the aggregate principal amount of such Notes is thereby transferred,
the assignor or transferor. Prior to the due presentment for registration of
transfer of any Note, the Borrower and the Administrative Agent shall treat the
Person in whose name such Loans and the Note evidencing the same is registered
as the owner thereof for the purpose of receiving all payments thereon and for
all other purposes, notwithstanding any notice to the contrary.

(h) The Register shall be available for inspection by the Borrower and any
Lender, with respect to such Lender’s information, at any reasonable time during
the Administrative Agent’s regular business hours upon reasonable prior notice.

(i) Notwithstanding any other provision in this Agreement, any Lender that is a
fund that invests in bank loans may, without the consent of the Administrative
Agent or the Borrower, pledge all or any portion of its rights under, and
interest in, this Agreement and the Notes to any trustee or to any other
representative of holders of obligations owed or securities issued, by such fund
as security for such obligations or securities; provided, however, that any
transfer to any Person upon the enforcement of such pledge or security interest
may only be made subject to the assignment provisions of this Section 11.4.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)

 

-52-



--------------------------------------------------------------------------------

sponsored by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Advance and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The Loans by an SPC hereunder shall be Loans to the same extent, and as
if, such Loans were made by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement and the
payment and performance of all Obligations) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it, solely in its capacity as a party
hereto and to any other Loan Document, will not institute against, or join any
other person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.4, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Advances to the Granting Lender or to any financial
institutions (consented to by the Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Advances and (ii) disclose on a
confidential basis any non-public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 11.4(j) may not be
amended without the written consent of any SPC which has been designated in
writing as provided in the first sentence hereof and holds any outstanding
Loans. The designation by a Granting Lender of an SPC to fund Advances shall be
deemed to be a representation, warranty, covenant and agreement by such Granting
Lender to the Borrower and all other parties hereunder that (A) the funding and
maintaining of such Advances by such SPC shall not constitute a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code), and (B) such designation, funding and maintenance would not result in
any interest requiring registration under the Securities Act of 1933, as
amended, or qualification under any state securities law. The SPC shall from
time to time provide to the Borrower the tax and other forms required pursuant
to Section 2.10 hereof with respect to such SPC as though such SPC were a Lender
hereunder. In no event shall the Borrower or any Lender other than the Granting
Lender be obligated hereunder to pay any additional amounts under any provision
of this Agreement (pursuant to Article 10 hereof or otherwise) by reason of a
Granting Lender’s designation of an SPC or the funding or maintenance of
Advances by such SPC, in excess of amounts which the Borrower would have been
obligated to pay if such Granting Lender had not made such designation and such
Granting Lender were itself funding and maintaining such Advances. The
Administrative Agent shall register the interest of any SPC in an Advance from
time to time on the Register maintained pursuant to Section 11.4(g) hereof.

Section 11.5 Accounting Principles. All references in this Agreement to GAAP
shall be to such principles as in effect from time to time. The Borrower shall
deliver to the Lenders at

 

-53-



--------------------------------------------------------------------------------

the same time as the delivery of any quarterly or annual financial statements
required pursuant to Section 6.1 or 6.2 hereof, as applicable, (a) a description
in reasonable detail of any material variation between the application of GAAP
employed in the preparation of such statements and the application of GAAP
employed in the preparation of the next preceding quarterly or annual financial
statements, as applicable, and (b) reasonable estimates of the differences
between such statements arising as a consequence thereof. If, within thirty
(30) days after the delivery of the quarterly or annual financial statements
referred to in the immediately preceding sentence, the Majority Lenders shall
object in writing to the Borrower’s determining compliance hereunder on such
basis, (1) calculations for purposes of determining compliance hereunder shall
be made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made, or
(2) if requested by the Borrower, the Majority Lenders will negotiate in good
faith to amend the covenants herein to give effect to the changes in GAAP in a
manner consistent with this Agreement (and so long as the Borrower complies in
good faith with the provisions of this Section 11.5, no Default or Event of
Default shall occur hereunder solely as a result of such changes in GAAP).

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.

Section 11.7 Governing Law. This Agreement and the Notes shall be construed in
accordance with and governed by the internal laws of the State of New York
applicable to agreements made and to be performed the State of New York. If any
action or proceeding shall be brought by the Administrative Agent or any Lender
hereunder or under any other Loan Document in order to enforce any right or
remedy under this Agreement or under any Note or any other Loan Document, the
Borrower hereby consents and submits to the jurisdiction of any New York State
or U.S. federal court of competent jurisdiction sitting in the County of New
York on the date of this Agreement. The Borrower hereby agrees that, to the
extent permitted by Applicable Law, service of the summons and complaint and all
other process which may be served in any such suit, action or proceeding may be
effected by mailing by registered mail a copy of such process to the offices of
the Borrower at the address given in Section 11.1 hereof and that personal
service of process shall not be required. Nothing herein shall be construed to
prohibit service of process by any other method permitted by law, or the
bringing of any suit, action or proceeding in any other jurisdiction.

Section 11.8 Severability. To the extent permitted by law, any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

Section 11.9 Interest.

(a) In no event shall the amount of interest due or payable hereunder or under
the Notes exceed the maximum rate of interest allowed by Applicable Law, and in
the event any such payment is inadvertently made by the Borrower or
inadvertently received by the

 

-54-



--------------------------------------------------------------------------------

Administrative Agent or any Lender, then such excess sum shall be credited as a
payment of principal, unless, if no Event of Default shall have occurred and be
continuing, the Borrower shall notify the Administrative Agent or such Lender,
in writing, that it elects to have such excess sum returned forthwith. It is the
express intent hereof that the Borrower not pay and the Administrative Agent and
the Lenders not receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may legally be paid by the Borrower under
Applicable Law.

(b) Notwithstanding the use by the Lenders of the Base Rate and the LIBOR as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates related to such reference
rates.

Section 11.10 Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 11.11 Amendment and Waiver.

(a) Neither this Agreement nor any Loan Document nor any term hereof or thereof
may be amended orally, nor may any provision hereof or thereof be waived orally
but only by an instrument in writing signed by or at the written direction of:

(i) except as set forth in (ii) and (iii) below, the Majority Lenders and, in
the case of any amendment, by the Borrower;

(ii) with respect to (A) any increase in the amount of any Lender’s portion of
the Commitments or its respective Commitment/Loan Percentage or any extension of
any Lender’s Commitments, (B) any reduction or postponement in interest or fees
due hereunder or the payment thereof to any Lender without a corresponding
payment of such interest or fee amount by the Borrower, (C) (1) any waiver of
any Default due to the failure by the Borrower to pay any sum due to any of the
Lenders hereunder or (2) any reduction in the principal amount of the Loans
without a corresponding payment, (D) any release of the Borrower from this
Agreement, except in connection with a merger, sale or other disposition
otherwise permitted hereunder (in which case, such release shall require no
further approval by the Lenders), (E) any amendment to the pro rata treatment of
the Lenders set forth in Section 2.8 hereof, (F) any amendment of this
Section 11.11, of the definition of Majority Lenders, or of any Section herein
to the extent that such Section requires action by all Lenders, (G) any
subordination of the Loans in full to any other Indebtedness, or (H) any
extension of a Maturity Date, the affected Lenders and in the case of an
amendment, the Borrower (it being understood that, for purposes of this
Section 11.11(a)(ii), changes to provisions of the Loan Documents that relate
only to one or more of the Loans shall be deemed to “affect” only the Lenders
holding such Loans); and

 

-55-



--------------------------------------------------------------------------------

(iii) in the case of any amendment to any provision hereunder governing the
rights, obligations, or liabilities of the Administrative Agent in its capacity
as such, the Administrative Agent and by each of the Lenders.

(b) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders, if the
consent of Majority Lenders is obtained, but the consent of the other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request (and at the Borrower’s sole cost and expense), a Replacement
Lender selected by the Borrower and reasonably acceptable to the Administrative
Agent, shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Borrower’s request,
sell and assign to such Person, all of the Commitments or outstanding Loans, as
applicable, of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and fees and other amounts due (including without limitation amounts due to such
Non-Consenting Lender pursuant to Section 2.7 hereof) or outstanding to such
Non-Consenting Lender through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption Agreement
substantially in the form on Exhibit E attached hereto. Upon execution of any
Assignment and Assumption Agreement pursuant to this Section 11.11(b), (i) the
Replacement Lender shall be entitled to vote on any pending waiver, amendment or
consent in lieu of the Non-Consenting Lender replaced by such Replacement
Lender, (ii) such Replacement Lender shall be deemed to be a “Lender” for
purposes of this Agreement and (iii) such Non-Consenting Lender shall cease to
be a “Lender” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement and
the payment and performance of all Obligations).

Section 11.12 Entire Agreement. Except as otherwise expressly provided herein,
this Agreement, the other Loan Documents and the other documents described or
contemplated herein or therein will embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof.

Section 11.13 Other Relationships; No Fiduciary Relationships. No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of the Administrative Agent and each Lender to enter into or maintain
business relationships with the Borrower or any Affiliate thereof beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents. The Borrower agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their respective Affiliates, on the one hand,
and the Administrative Agent, the Lenders and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender or any of their respective Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

 

-56-



--------------------------------------------------------------------------------

Section 11.14 Directly or Indirectly. If any provision in this Agreement refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

Section 11.15 Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made by the Borrower
herein or in any certificate delivered pursuant hereto shall (a) be deemed to
have been relied upon by the Administrative Agent, each of the Lenders
notwithstanding any investigation heretofore or hereafter made by them and
(b) survive the execution and delivery of this Agreement and shall continue in
full force and effect so long as any Loans are outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.7, 2.9, 10.3 and 11.2 hereof, shall survive the termination of this
Agreement and the payment and performance of all Obligations.

Section 11.16 Senior Debt. The Obligations are intended by the parties hereto to
be senior in right of payment to any Indebtedness of the Borrower that by its
terms is subordinated to any other Indebtedness of the Borrower.

Section 11.17 Obligations. The obligations of the Administrative Agent, each of
the Lenders hereunder are several, not joint.

Section 11.18 Confidentiality. The Administrative Agent and the Lenders shall
hold confidentially all non-public and proprietary information and all other
information designated by the Borrower as confidential, in each case, obtained
from the Borrower or its Affiliates pursuant to the requirements of this
Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
lending practices; provided, however, that the Administrative Agent and the
Lenders may make disclosure of any such information (a) to their examiners,
Affiliates, outside auditors, counsel, consultants, appraisers, other
professional advisors and any direct or indirect contractual counterparty in
swap agreements or such counterparty’s professional advisor in connection with
this Agreement or as reasonably required by any proposed syndicate member or any
proposed transferee or participant in connection with the contemplated transfer
of any Note or participation therein (including, without limitation, any pledgee
referred to in Section 11.4(i) hereof), in each case, so long as any such Person
(other than any examiners) receiving such information is advised of the
provisions of this Section 11.18 and agrees to be bound thereby, (b) as required
or requested by any governmental authority or self-regulatory body or
representative thereof or in connection with the enforcement hereof or of any
Loan Document or related document or (c) pursuant to legal process or with
respect to any litigation between or among the Borrower and any of the
Administrative Agent or the Lenders. In no event shall the Administrative Agent
or any Lender be obligated or required to return any materials furnished to it
by the Borrower. The foregoing provisions shall not apply to the Administrative
Agent or any Lender with respect to information that (i) is or becomes generally
available to the public (other than through the Administrative Agent or such
Lender), (ii) is already in the possession of the Administrative Agent or such
Lender on a non-confidential basis, or (iii) comes into the possession of the
Administrative Agent or such Lender from a source other than the Borrower or its
Affiliates in a manner not known to the Administrative Agent or such Lender to
involve a breach of a duty of confidentiality owing to the Borrower or its
Affiliates.

 

-57-



--------------------------------------------------------------------------------

ARTICLE 12 – WAIVER OF JURY TRIAL

Section 12.1 Waiver of Jury Trial. EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT AND THE LENDERS, HEREBY AGREE, TO THE EXTENT PERMITTED BY LAW, TO WAIVE
AND HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION OR
PROCEEDING OF ANY TYPE IN WHICH THE BORROWER, ANY OF THE LENDERS, THE
ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A
PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, ANY OF THE NOTES OR THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG
THE PARTIES LISTED IN THIS SECTION 12.1. EXCEPT AS PROHIBITED BY LAW, EACH PARTY
TO THIS AGREEMENT WAIVES ANY RIGHTS IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH PARTY TO THIS AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE ADMINISTRATIVE AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR ANY LENDER WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCLOSED BY AND TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-58-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:

    AMERICAN TOWER CORPORATION     By:  

/s/ James D. Taiclet, Jr.

    Name:   James D. Taiclet, Jr.     Title:   President and Chief Executive
Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDERS:

   

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent and as a Lender

    By:  

/s/ Ian Murray

    Name:   Ian Murray     Title:   Authorized Signatory



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A., as Syndication

Agent and as a Lender

   

By:

  

/s/ Christophe Vohmann

   

Name:

   Christophe Vohmann    

Title:

   Vice President



--------------------------------------------------------------------------------

    CALYON, NEW YORK BRANCH, as a Lender     By:  

/s/ John McCloskey

    Name:   John McCloskey     Title:   Managing Director     CALYON, NEW YORK
BRANCH, as a Lender     By:  

/s/ Alex Averbukh

    Name:   Alex Averbukh     Title:   Director



--------------------------------------------------------------------------------

   

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

    By:  

/s/ Brian Caldwell

    Name:   Brian Caldwell     Title:   Director    

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

    By:  

/s/ Shaheen Malik

    Name:   Shaheen Malik     Title:   Associate



--------------------------------------------------------------------------------

    THE ROYAL BANK OF SCOTLAND plc, as a Lender     By:  

/s/ Andrew Wynn

    Name:   Andrew Wynn     Title:   Managing Director